



Agreed Form


The annexes, exhibits and schedules hereto have been excluded from this exhibit
because they are both not material and would likely cause competitive harm to
the registrant if publicly disclosed.


ROSEHILL OPERATING COMPANY, LLC


JUNIOR CONVERTIBLE SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT



DATED AS OF [__], 2020
 










--------------------------------------------------------------------------------






Table of Contents
 
 
Page
Article I Definitions and Accounting Matters
2
Section 1.01
Terms Defined Above
2
Section 1.02
Certain Defined Terms
2
Section 1.03
[Reserved]
21
Section 1.04
Terms Generally; Rules of Construction
21
Section 1.05
Accounting Terms and Determinations; GAAP
22
 
 
 
Article II THE CREDITS
22
Section 2.01
Commitments
22
Section 2.02
Loans and Borrowings
22
Section 2.03
Request for Borrowings
23
Section 2.04
Evidence of Debt; Register; the Lender’s Books and Records; Loans
23
Section 2.05
Funding of Borrowings
23
Section 2.06
Termination and Reduction of Commitments
24
Section 2.07
Priority and Liens; Lien and Payment Subordination; Standstill; Turnover
Provisions
24
Section 2.08
No Discharge; Survival of Claims
26
Section 2.09
Grant of Security; Security for Obligations; Debtors Remain Liable
26
 
 
 
Article III Payments of Principal and Interest; Prepayments; Fees
26
Section 3.01
Repayment of the Loans
27
Section 3.02
Interest; Fees
27
Section 3.03
Voluntary Prepayments
28
Section 3.04
[Reserved]
28
Section 3.05
Application of Payments
28
Section 3.06
General Provisions Regarding Payments
28
 
 
 
Article IV Payments; Pro Rata Treatment; Sharing of Set‑offs
29
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
29
Section 4.02
Certain Deductions by the Agent
30
Section 4.03
Defaulting Lenders
30
 
 
 
Article V Increased Costs; Taxes
31
Section 5.01
Increased Costs
31
Section 5.02
[Reserved]
32
Section 5.03
Taxes
32
 
 
 
Article VI Conditions Precedent
34
Section 6.01
Closing Date
34
Section 6.02
Each Credit Event
36
 
 
 



i





--------------------------------------------------------------------------------





Article VII Representations and Warranties
36
Section 7.01
Organization; Powers
36
Section 7.02
Authority; Enforceability
37
Section 7.03
Approvals; No Conflicts
37
Section 7.04
Financial Condition; No Material Adverse Change
37
Section 7.05
Litigation
37
Section 7.06
Environmental Matters
37
Section 7.07
Compliance with the Laws and Agreements; No Defaults
38
Section 7.08
Investment Company Act
39
Section 7.09
Taxes
39
Section 7.10
ERISA
39
Section 7.11
Disclosure; No Material Misstatements
39
Section 7.12
Insurance
40
Section 7.13
Restriction on Liens
40
Section 7.14
Loan Parties
40
Section 7.15
Foreign Operations
40
Section 7.16
Location of Business and Offices
40
Section 7.17
Properties; Defensible Title, Etc.
40
Section 7.18
Maintenance of Properties
41
Section 7.19
Gas Imbalances; Prepayments
41
Section 7.20
Marketing of Production
41
Section 7.21
Security Interest
42
Section 7.22
Swap Agreements and Eligible Contract Participant
42
Section 7.23
Use of Proceeds
42
Section 7.24
Chapter 11 Cases
42
Section 7.25
Anti‑Corruption Laws; Sanctions; OFAC
42
Section 7.26
EEA Financial Institution
42
 
 
 
Article VIII Affirmative Covenants
43
Section 8.01
Financial Statements; Other Information
43
Section 8.02
Notices of Material Events
45
Section 8.03
Existence; Conduct of Business
46
Section 8.04
Payment of Obligations
46
Section 8.05
Performance of Obligations under Loan Documents
46
Section 8.06
Operation and Maintenance of Properties
46
Section 8.07
Insurance
46
Section 8.08
Books and Records; Inspection Rights
47
Section 8.09
Compliance with Laws
47
Section 8.10
Environmental Matters
47
Section 8.11
Further Assurances
48
Section 8.12
[Reserved]
48
Section 8.13
[Reserved]
48
Section 8.14
Additional Collateral; Additional Guarantors
48



ii





--------------------------------------------------------------------------------





Section 8.15
ERISA Compliance
49
Section 8.16
Location of Proceeds of the Loans
49
Section 8.17
EEA Financial Institution
49
Section 8.18
Minimum Hedging Volumes
49
Section 8.19
Milestones
50
Section 8.20
Bankruptcy Covenants
50
Section 8.21
Budget Updates, Weekly Calls and Approved Budget
50
Section 8.22
Use of Proceeds
51
 
 
 
Article IX Negative Covenants
51
Section 9.01
[Reserved]
51
Section 9.02
Debt
52
Section 9.03
Liens
52
Section 9.04
Restricted Payments
53
Section 9.05
Investments, Loans and Advances
53
Section 9.06
Nature of Business; No International Operations
53
Section 9.07
Proceeds of the Loans
54
Section 9.08
ERISA Compliance
54
Section 9.09
Sale or Discount of Receivables
54
Section 9.10
Mergers, Etc.
54
Section 9.11
Sale of Properties and Termination of Hedging Transactions
54
Section 9.12
Sales and Leasebacks
55
Section 9.13
Environmental Matters
55
Section 9.14
Transactions with Affiliates
55
Section 9.15
Negative Pledge Agreements; Dividend Restrictions
55
Section 9.16
Take‑or‑Pay or Other Prepayments
55
Section 9.17
Swap Agreements
56
Section 9.18
Amendments to Organizational Documents and Material Contracts
56
Section 9.19
Changes in Fiscal Periods
56
Section 9.20
No Subsidiaries
57
Section 9.21
[Reserved]
57
Section 9.22
Marketing Activities
57
Section 9.23
Amendments to Senior Debt; Collateral
57
Section 9.24
Negative Pledge; Restrictions on Guarantees
57
Section 9.25
Compliance with Budget
57
Section 9.26
Chapter 11 Claims
57
Section 9.27
Revisions of Orders; Applications to Bankruptcy Court; Claims
57
Section 9.28
Prepetition Obligations
58
 
 
 
Article X Events of Default; Remedies
58
Section 10.01
Events of Default
58
Section 10.02
Remedies
62
 
 
 



iii





--------------------------------------------------------------------------------





Article XI The Agent
63
Section 11.01
Appointment; Powers
63
Section 11.02
Duties and Obligations of the Agent
63
Section 11.03
General Immunity
63
Section 11.04
Action by the Agent
65
Section 11.05
[Reserved]
66
Section 11.06
Successor Agent
66
Section 11.07
Security Instruments
66
Section 11.08
Posting of Approved Electronic Communications
67
Section 11.09
Agent May File Proofs of Claim
67
 
 
 
Article XII Miscellaneous
68
Section 12.01
Notices
68
Section 12.02
Waivers; Amendments
68
Section 12.03
Expenses, Indemnity; Damage Waiver
69
Section 12.04
Successors and Assigns
71
Section 12.05
Survival; Revival; Reinstatement
74
Section 12.06
Counterparts; Integration; Effectiveness
74
Section 12.07
Severability
74
Section 12.08
Right of Setoff
75
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
75
Section 12.10
Headings
75
Section 12.11
Confidentiality
76
Section 12.12
Interest Rate Limitation
76
Section 12.13
[Reserved]
77
Section 12.14
No Third Party Beneficiaries
77
Section 12.15
EXCULPATION PROVISIONS
77
Section 12.16
USA Patriot Act Notice
77
Section 12.17
Conflict with Orders
78
Section 12.18
Releases
78
Section 12.19
Disclosure
78
Section 12.20
Appointment for Perfection
78
Section 12.21
[Reserved]
78
Section 12.22
[Reserved]
78
Section 12.23
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
78









iv





--------------------------------------------------------------------------------






ANNEXES, EXHIBITS AND SCHEDULES
Annex I
Commitments

Annex II
Notice Addresses

Exhibit A
Form of Borrowing Notice

Exhibit B
Form of Initial Budget

Exhibit C
Form of Note

Exhibit D
Form of Compliance Certificate

Exhibit E
Interim Order

Exhibit F
[Reserved]

Exhibit G
Form of Assignment Agreement

Exhibit H‑1
Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; non‑partnerships)

Exhibit H‑2
Form of U.S. Tax Compliance Certificate
(Foreign Participants; non‑partnerships)

Exhibit H‑3
Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships)

Exhibit H‑4
Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; partnerships)

Exhibit I
[Reserved]

Exhibit J
[Reserved]

Schedule 7.06
Environmental Matters

Schedule 7.12
Insurance

Schedule 7.14
Loan Parties

Schedule 7.19
Gas Imbalances

Schedule 7.20
Marketing of Production

Schedule 7.22
Swap Agreements

Schedule 9.02
Existing Debt

Schedule 9.03
Existing Liens

Schedule 9.05
Investments

Schedule 9.14
Transactions with Affiliates

Schedule 12.11
Compliance Personnel





v



--------------------------------------------------------------------------------






THIS JUNIOR CONVERTIBLE SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of [__], 2020, is among ROSEHILL OPERATING COMPANY, LLC, a limited liability
company organized under the laws of the State of Delaware, as borrower (the
“Borrower”), ROSEHILL RESOURCES INC., a Delaware corporation, as guarantor
(“RRI”), each of the Lenders from time to time party hereto and U.S. BANK
NATIONAL ASSOCIATION, as administrative agent and collateral agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Agent”).
R E C I T A L S


WHEREAS, on [__], 2020 (the “Petition Date”), the Borrower and the other Loan
Parties (collectively, the “Debtors” and each individually, a “Debtor”) each
commenced a chapter 11 case which are being jointly administered under Case No.
[__] (each a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”), by
filing separate voluntary petitions for relief under the Bankruptcy Code (as
defined below), with the United States Bankruptcy Court for the Southern
District of Texas (together with any other court having jurisdiction over the
Chapter 11 Cases or any proceeding therein from time to time, the “Bankruptcy
Court”). Each Debtor continues to operate its businesses and manage its
properties as a debtor and debtor in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code;
WHEREAS, prior to the Petition Date, the Lenders and/or certain of their
affiliates or controlled funds provided financing to the Borrower pursuant to
that certain Note Purchase Agreement dated as of December 8, 2017 (as amended,
restated, amended and restated, modified or supplemented from time to time, the
“Prepetition Note Purchase Agreement”);
WHEREAS, the Borrower has requested that the Lenders provide a junior
convertible secured debtor-in-possession delayed-draw term loan facility to the
Borrower in the maximum aggregate principal amount of $17,500,000 (the “DIP
Facility”) as further set forth herein. The Loans will be made for the purposes
set forth in Section 8.22.
WHEREAS, in order to secure the Obligations of the Borrower and the other
Guarantors under the Loan Documents, the Borrower and the Guarantors will grant
to the Agent and all other Secured Parties, security interests in and DIP Liens
upon substantially all of the now existing and hereafter acquired personal and
real property of the Borrower and the Guarantors;
WHEREAS, the relative priority and subordination terms of the DIP Liens and
security interests granted to secure the Obligations in relation to the Liens
and security interests securing the Prepetition Obligations and certain other
obligations will be set forth in the Interim Order and the Final Order;
WHEREAS, the Lenders are willing to extend such credit to the Borrower and the
other Loan Parties on the terms and subject to the conditions set forth herein
and the Interim Order and the Final Order, as applicable.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1





--------------------------------------------------------------------------------






Article I
Definitions and Accounting Matters

Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account” means any securities, commodities, demand, time, savings, passbook or
other deposit account maintained with a bank or other financial institution.
“Administrative Adequate Protection Claims” has the meaning assigned to such
term in the Orders.
“Administrative Adequate Protection Liens” has the meaning assigned to such term
in the Orders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” has the meaning set forth in the preamble hereto.
“Agent Fee Letter” means that certain Fee Letter dated as of [__], 2020 between
the Borrower and the Agent.
“Agent’s Account” means an account designated by the Agent from time to time as
the account into which Loan Parties shall make all payments to the Agent for the
benefit of the Agent and the Lenders under this Agreement and the other Loan
Documents.
“Agent’s Office” means the “Agent’s Office” as set forth on Annex II or such
other office as the Agent may from time to time designate in writing to the
Borrower and each Lender.
“Aggregate Amounts Due” has the meaning assigned to such term in Section
4.01(c).
“Agreement” means this Junior Convertible Secured Debtor-in-Possession Credit
Agreement, including the Annexes, Schedules and Exhibits hereto, as the same may
be amended, modified, supplemented, restated, replaced or otherwise modified
from time to time.
“Amended Revolving Credit Agreement” has the meaning assigned to such term in
the RSA.
“Anti‑Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Office” means an office from which a Lender’s Loan is made.
“Applicable Rate” has the meaning assigned to such term in Section 3.02(a).
“Approved Budget” means the Initial Budget until so amended, supplemented or
replaced in accordance with Section 8.21.
“Approved Counterparty” means, with respect to any Swap Agreement, any
Prepetition First Lien Lender or any Affiliate of a Prepetition First Lien
Lender.


2





--------------------------------------------------------------------------------





“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., and (b) any other independent petroleum engineers proposed by
the Borrower and reasonably acceptable to the Requisite Lenders (provided that
any independent reserve engineer acceptable to the Prepetition First Lien
Administrative Agent shall be deemed acceptable to the Requisite Lenders).
“Assignee” has the meaning assigned to such term in Section 12.04(b).
“Assignment Agreement” means an Assignment Agreement entered into by a Lender
and an Assignee (with the consent of any party whose consent is required by
Section 12.04(b)), and accepted by the Agent, substantially in the form of
Exhibit G or any other form approved by the Requisite Lenders.
“Automatic Stay” shall mean the automatic stay imposed under Section 362 of the
Bankruptcy Code.
“Avoidance Actions” shall have the meaning ascribed to such term in the Order
then applicable.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
to this Agreement.
“Bankruptcy Plan” means a plan of reorganization filed by the Debtors consistent
with the RSA and in form and substance acceptable to the Requisite Lenders and,
solely with respect to terms and provisions affecting the rights, protections,
duties or obligations of the Agent, the Agent, in its sole discretion.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of the Borrower, dated as of December 8, 2017 and as
in effect on the Effective Date.
“Borrower Preferred Units” means the Borrower Series A Preferred Units and the
Borrower Series B Preferred Units.
“Borrower Series A Preferred Units” means the “Series A Preferred Units” as
defined in the Borrower LLC Agreement, which shall at all times be issued and
outstanding in a like number, and with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights, as the Series A Preferred Stock of RRI.
“Borrower Series B Preferred Units” means the “Series B Preferred Units” as
defined in the Borrower LLC Agreement, which shall at all times be issued and
outstanding in a like number, and with substantially the same rights


3





--------------------------------------------------------------------------------





to dividends and distributions (including distributions upon liquidation) and
other economic rights, as the Series B Redeemable Preferred Stock of RRI.
“Borrowing” means the making of Loans on or after the Closing Date.
“Borrowing Date” means the date of any Borrowing, as the context requires.
“Borrowing Notice” means a written notice by the Borrower that it will borrow
Loans hereunder, which Borrowing Notice (a) sets forth the principal amount of
Loans to be made, (b) contains the information required by Section 2.03 and
(c) is substantially in the form of Exhibit A or such other form satisfactory to
the Requisite Lenders.
“Budget Approval Deadline” means the date that is the conclusion of the First
Variance Testing Period and each two (2) week anniversary thereafter.
“Budget Update” shall have the meaning assigned to such term in Section 8.21.
“Business Combination Agreement” means the Business Combination Agreement by and
among RRI and Tema, dated as of December 20, 2016 (as amended prior to April 27,
2017).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed.
“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder. Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.
“Carve-Out” has the meaning assigned to such term in the then applicable Order.
“Cash” means money, currency or a credit balance in any demand or deposit
account.
“Cash Equivalents” means, at any date, Investments permitted under Sections
9.05(c) through 9.05(f).
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries;
provided, that any such event generating net proceeds of $10,000 or less shall
not constitute a Casualty Event hereunder.
“Change in Control” means (a) Intermediate Holdco (i) shall cease to be the sole
managing member of the Borrower or (ii) shall cease to own 100% of the Equity
Interests in the Borrower, (b) RRI (i), directly or indirectly through the
Intermediate Holdco, shall cease to Control the Borrower or (ii) shall cease to
own 100% of the Equity Interests in Intermediate Holdco, (c) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group, other than Permitted Holders, (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of RRI, (d) the occupation of a majority of the seats (other than vacant seats)
on the board of directors of RRI by Persons who were not (i) directors of RRI on
the date of this Agreement or nominated by the board of directors of RRI or
(ii) appointed by directors so nominated or (e) the occurrence of any “change in
control” or equivalent term under (i) any Material Indebtedness, (ii) the Tax
Receivables Agreement or (iii) documents governing any of RRI’s Equity
Interests.


4





--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith (whether or not having the force of Law) and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities (whether or not having the force of Law), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued, promulgated or implemented.
“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
to this Agreement.
“Claims” has the meaning assigned to such term in the RSA Term Sheet.
“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).
“Code” means the Internal Revenue Code of 1986 as amended from time to time and
any successor statute, and the regulations promulgated thereunder.
“Commitments” means, as to any Lender, the commitment of such Lender to make
Loans in the manner set forth in Section 2.01. “Commitments” means such
commitments of all the Lenders in the aggregate. The amount of each Lender’s
Commitment is set forth on Annex I.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.
“Communications” as defined in Section 11.08(a).
“Compliance Certificate” shall have the meaning set forth in Section 8.01(c).
“Confidential Information” has the meaning assigned to such term in Section
12.11(a).
“Confirmation Order” means an order, in form and substance satisfactory to the
Requisite Lenders and, solely with respect to terms and provisions affecting the
rights, protections, duties or obligations of the Agent, the Agent, confirming
the Bankruptcy Plan.
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
“Credit Party” means the Agent or any Lender.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, Loans or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety


5





--------------------------------------------------------------------------------





or other bonds and similar instruments; (c) all accounts payable and all accrued
expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services that are more than ninety (90) days past
the date that the invoice therefor is received, other than those which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) all obligations of such Person
under Capital Leases; (e) all obligations of such Person under synthetic leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others and, to the
extent entered into as a means of providing credit support for the obligations
of others and not primarily to enable such Person to acquire any such Property,
all obligations or undertakings of such Person to purchase the Debt or Property
of others; (i) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more advance payments, made more than
one month in advance of the month in which the commodities, goods or services
are to be delivered other than (i) Swap Agreements and (ii) gas balancing
arrangements in the ordinary course of business; (j) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (k) the
obligation of such Person in respect of any preferred Equity Interests; and
(l) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP. Debt shall not include liabilities
resulting from endorsements of instruments for collection in the ordinary course
of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Debtors” has the meaning assigned to such term in the recitals to this
Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Rate” means any interest payable pursuant to Section 3.02(c).
“Defaulting Lender” means shall mean any Lender, that (a) has failed to fund (i)
any portion of the Loans required to be funded by it hereunder on the date
required to be funded by it hereunder unless such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; it being
understood that, if it is ultimately determined by a court of competent
jurisdiction by a final and nonappealable judgment that such condition was in
fact satisfied, such Lender shall be a Defaulting Lender from the date of such
failure, or (ii) its equity contribution under the RSA on the date required to
be funded by it thereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; it being
understood that, if it is ultimately determined by a court of competent
jurisdiction by a final and nonappealable judgment that such condition was in
fact satisfied, such Lender shall be a Defaulting Lender from the date of such
failure, (b) has notified the Agent, any other Lender and/or Borrower in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or the RSA, or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or the
RSA (unless such writing or public statement relates to such Lender’s obligation
to fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together


6





--------------------------------------------------------------------------------





with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Agent or Borrower, to confirm in writing to the Agent
and Borrower that it will comply with the terms of this Agreement or the RSA
relating to its obligations to fund prospective Loans or equity contributions
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and
Borrower), (d) has otherwise failed to pay over to the Agent, any other Lender
or any Loan Party any other amount required to be paid by it hereunder within
one Business Day of the date when due or (e) in the case of a Lender that has a
Commitment outstanding at such time, shall take (or its direct or indirect
parent company has taken), any action or be (or is) the subject of any action or
proceeding seeking relief under Title 11 of the United States Code, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Lender or such person); provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. If a determination is made by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (e) above, such
determination shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender upon delivery of written notice
of such determination to Borrower and each Lender; provided that no such notice
shall be required in order for a Lender to qualify as a Defaulting Lender under
clauses (a) through (e) above.
“DIP Claim” has the meaning set forth in Section 8.20(b).
“DIP Collateral” means all assets, property and interests in assets and property
and proceeds thereof now owned or hereafter acquired by any Loan Party in or
upon which a DIP Lien is granted or purported to be granted by such Person in
favor of the Agent, for the benefit of itself and the other Secured Parties,
under any of the Loan Documents, including, without limitation, pursuant to the
Orders, Section 2.08 and Section 2.09.
“DIP Liens” shall have the meaning assigned to such term in the then applicable
Order.
“DIP Facility” has the meaning assigned to such term in the recitals to this
Agreement.
“DIP Proceeds” means the proceeds received by the Borrower from the Loans.
“DIP Termination Date” shall mean the date that all Obligations will be due and
payable in full (except in the case of clause (v) below, as otherwise expressly
provided herein), which such date shall be the earliest of (i) the date that is
one hundred and eighty (180) days after the Petition Date, (ii) the Effective
Date, (iii) the consummation of any sale of all or substantially all of the
equity or assets of the Debtors pursuant to section 363 of the Bankruptcy Code
(unless done pursuant to the Bankruptcy Plan), (iv) the date of Payment in Full
of the Obligations in accordance with the terms of this Agreement and (v) the
acceleration of the Loans and the termination of the Commitments pursuant to an
Event of Default.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia
other than (i) a Subsidiary substantially all of the assets of which consist of
Equity Interests in a Foreign Subsidiary and (ii) a Subsidiary of a Foreign
Subsidiary.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


7





--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date of consummation of the Bankruptcy Plan.
“EIG” means one or more funds, accounts or Persons managed, advised, or
sub-advised by or affiliated with EIG Management Company, LLC or its Affiliates.
“Electronic Signature” has the meaning assigned to such term in Section 12.06(c)
of this Agreement.
“Eligible Assignee” means (a) any Lender and (b) any Related Fund or Affiliate
of a Lender.
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, the Natural Gas Pipeline
Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety Act of
1979, as amended, and other environmental conservation or protection
Governmental Requirements.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Conversion” has the meaning assigned to such term in Section 3.01.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the Lender thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Loan Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of Section 414 of the Code.
“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) the
withdrawal of the Borrower or any of its Subsidiaries or ERISA Affiliates from a
Plan during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), (c) the filing of a notice of intent to terminate
a Plan or the treatment of an amendment to such a Plan as a termination under
Section 4041(c) of ERISA, (d) the institution by the PBGC of proceedings to
terminate a Plan under Section 4042 of ERISA, (e) any event or condition
(i) that provides a basis under Section 4042(a)(1), (2), or (3) of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(ii) that may result in termination of a Multiemployer Plan pursuant to Section
4041A of ERISA, or (f) the incurrence by the Borrower or any of its Subsidiaries
or ERISA Affiliates of any liability with respect to the partial or complete


8





--------------------------------------------------------------------------------





withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of the
Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer Plan.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excepted Liens” means:
(a)Liens for Taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and, in each case, for which adequate reserves have been maintained in
accordance with GAAP;
(b)    Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(c)    statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law or otherwise in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties or Midstream Properties each
of which is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;
(d)    contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm‑out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by any Loan Party or materially impair
the value of such Property subject thereto;
(e)    Liens arising solely by virtue of any statutory or common law provision
or customary deposit account terms relating to banker’s liens, rights of set‑off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
any Loan Party to provide collateral to the depository institution (other than
pursuant to the Loan Documents);
(f)    zoning and land use requirements, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
any Loan Party for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by any Loan
Party or materially impair the value of such Property subject thereto;
(g)    Liens on Cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, asset sale agreements,


9





--------------------------------------------------------------------------------





leases, statutory obligations, regulatory obligations and other obligations of a
like nature incurred in the ordinary course of business and not in connection
with the borrowing of money;
(h)    judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;
(i)    royalties, overriding royalties, reversionary interests, production
payments and similar lease burdens which (i) are customarily granted in the
ordinary course of business in the oil and gas industry, (ii) are deducted in
the calculation of discounted present value in the Initial Reserve Report and
(iii) with respect to each Oil and Gas Property, do not operate to reduce any
Loan Party’s net revenue interest in production for such Oil and Gas Property
(if any) below such interests reflected in the Initial Reserve Report or
increase the working interest for such Oil and Gas Property (if any) as
reflected or warranted in the Initial Reserve Report without a corresponding
increase in the corresponding net revenue interest;
(j)    Liens to secure plugging and abandonment obligations which are not
delinquent in the ordinary course of business and consistent with past practice;
(k)    Liens securing Swap Agreements entered into with a Prepetition First Lien
Lender or an Affiliate thereof in accordance with the Hedge Order and this
Agreement;
(l)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the Property under such lease;
provided, further, that Liens described in clauses (a) through (d) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced, and no intention to subordinate the Lien granted in favor of the
Agent and the Lenders is to be hereby implied or expressed by the permitted
existence of such Excepted Liens.
“Excluded Property” means:
(a)    any lease, license, contract, property right, agreement or other document
of the Loan Party to the extent that the grant of a security interest or other
Lien by the Loan Party hereunder in such lease, license, contract, property
right, agreement or other document is prohibited by any Law of a Governmental
Authority;
(b)    any lease, license, contract, property right or agreement to which a Loan
Party is a party or any of its rights or interests thereunder, including any
license hereunder that, if and for so long as the grant of such security
interest or other Lien or license would constitute or result in the abandonment,
termination pursuant to the terms of, or a breach or default under, any such
lease, license, contract, property right or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9.406,
9.407, 9.408 or 9.409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable Law (including any Debtor
Relief Law) or principles of equity); provided, however, that such security
interest or other Lien shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such lease,
license, contract, property right or agreement that does not result in any of
the consequences specified above; provided, further, that (i) no such lease,
license, contract or agreement shall have been entered into for the purpose of
creating “Excluded Property” under this clause (b) and (ii) the total fair
market value of all Property with an individual fair market value in excess of
$50,000 excluded under this clause (b) shall not exceed $2,000,000 in the
aggregate at any time; and
(c)    Avoidance Actions (as defined in the Orders); provided that, subject to
entry of the Final Order, the proceeds of Avoidance Actions shall not constitute
Excluded Property.
provided, further, so long as any property of a Loan Party is excluded from the
security interest or other Lien granted pursuant to the Security Instruments,
such property shall be excluded from the term “DIP Collateral” for all purposes


10





--------------------------------------------------------------------------------





hereunder and under any other Loan Document; provided, however, under no
circumstances shall any property that constitutes collateral for the Prepetition
First Lien Secured Obligations or Prepetition Note Purchase Secured Obligations
constitute “Excluded Property” hereunder.
“Excluded Taxes” has the meaning assigned to such term in Section 5.03(b).
“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans and the Commitments held by such
Lender.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“Fee Letter” means that certain Fee Letter dated as of the Closing Date between
the Borrower, EIG and the other parties named therein.
“Final Loan” has the meaning assigned to such term in Section 2.01.
“Final Order” means the final order entered by the Bankruptcy Court in the
Chapter 11 Cases (as the same may be amended, supplemented or modified from time
to time after entry thereof in a manner satisfactory to the Requisite Lenders in
their sole discretion and consistent with the RSA), in form and substance
satisfactory to the Requisite Lenders in their sole discretion, authorizing and
approving, among other things, the DIP Facility and the Transactions,
substantially in the form of the Interim Order (with only such modifications
thereto as are necessary to convert the Interim Order to a final order and other
modifications consistent with the RSA as are satisfactory in form and substance
to the Agent (with respect to matters relevant to or affecting the Agent) and
the Requisite Lenders in their sole discretion).
“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.
“First Variance Testing Date” means the first Wednesday following the conclusion
of the First Variance Testing Period.
“First Variance Testing Period” means the period commencing on the first
calendar day following the Petition Date through the second Friday thereafter.
“Fiscal Quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.
“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or


11





--------------------------------------------------------------------------------





functions of or pertaining to government (including any supra‑national bodies
such as the European Union or the European Central Bank).
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.
“Guarantors” means RRI and each other Loan Party that guarantees the Obligations
pursuant to Section 8.14(b).
“Guaranty Agreement” means a Guaranty Agreement in form and substance acceptable
to the Agent and the Requisite Lenders made by the Loan Parties in favor of the
Agent for the benefit of the Secured Parties, as the same may be amended,
modified or supplemented from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious materials or medical wastes.
“Hedge Claims” has the meaning assigned to such term in the Orders.
“Hedge Order” means the final order of the Bankruptcy Court authorizing the
Debtors to, among other things, maintain the Prepetition Interest Rate Swaps and
enter into Postpetition Hedging Arrangements (as such terms are defined in the
Hedge Order), in form and substance acceptable to the Requisite Lenders.
“Hedge Termination” means any final settlement, termination, unwinding or
liquidation of any Swap Agreement in respect of commodities, excluding in any
event any regularly scheduled settlement payments; provided, that any such
transaction generating net proceeds of $10,000 or less shall not constitute a
Hedge Termination hereunder.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower or any other Loan
Party, as the context may require.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 12.03(b).


12





--------------------------------------------------------------------------------





“Initial Budget” shall mean a 13-week operating budget setting forth line items
of sufficient detail to reflect all forecasted receipts and disbursements on a
weekly basis for such 13-week period beginning as of the week of the Petition
Date, broken down by week, including the anticipated weekly uses of the DIP
Proceeds for such period, which shall include, among other things, projected
disbursements and projected cash receipts and all other information requested by
the Requisite Lenders, which forecast shall be in form and substance
satisfactory to the Agent and the Requisite Lenders in their sole discretion.
Such Initial Budget shall be in the form set forth in Exhibit B hereto. Until
amended, supplemented or replaced pursuant to Section 8.21, the Initial Budget
shall constitute the “Approved Budget”.
“Initial Loan” has the meaning assigned to such term in Section 2.01.
“Initial Reserve Report” means the Reserve Report dated March 2, 2020 with an
“as of” date of December 31, 2019.
“Interest” has the meaning assigned to such term in Section 3.02(a).
“Interest Payment Date” means the first Business Day of each calendar month.
“Interim Budget” shall have the meaning assigned to such term in Section 8.21.
“Interim Order” shall mean the interim order entered into by the Bankruptcy
Court in the Chapter 11 Cases (as the same may be amended, supplemented or
modified from time to time after entry thereof in a manner satisfactory to the
Requisite Lenders in their sole discretion and consistent with the RSA)
substantially in the form of Exhibit E authorizing and approving, among other
things, the DIP Facility and the Transactions, which interim order is in form
and substance satisfactory to the Agent (with respect to matters relevant to or
affecting the Agent) and the Requisite Lenders in their sole discretion).
“Intermediate Holdco” means Rosehill Intermediate HoldCo, LLC.
“Investment” means, for any Person: (a) the acquisition (whether for Cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt of or equity participation or interest in,
or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of goods or services sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or any agreement to make any such acquisition; (d) the entering
into of any guarantee of, or other contingent obligation (including the deposit
of any Equity Interests to be sold) with respect to, Debt or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person or (e) the purchase or acquisition of Oil and
Gas Properties.
“IRS” has the meaning assigned to such term in Section 5.03(e).
“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.
“Lenders” means each Person listed on the signature pages hereto as a Lender,
and any other Person that becomes a party thereto as a Lender pursuant to an
Assignment Agreement, other than any such Person that ceases to be a party
hereto as a Lender pursuant to an Assignment Agreement.


13





--------------------------------------------------------------------------------





“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations that
burden Property to the extent they secure an obligation owed to a Person other
than the owner of the Property. For the purposes of this Agreement, the Loan
Parties shall be deemed to be the owner of any Property which they have acquired
or hold subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.
“Loan Documents” means this Agreement, the Fee Letter, the Agent Fee Letter, the
Security Instruments and all other certificates, documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of the Agent
or any Lender in connection herewith or pursuant to any of the foregoing. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits and schedules thereto, and all amendments,
restatements, waivers, supplements or other modifications thereto.
“Loan Party” means the Borrower and each Guarantor.
“Loans” has the meaning assigned to such term in Section 2.01.
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, operations, Property, assets, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and the other Loan Parties
taken as a whole, (b) the ability of the Borrower or any other Loan Party to
perform any of its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any Loan Document, or (d) the rights and
remedies of or benefits available to the Agent, any other Agent or any Lender
under any Loan Document (other than as a result of the events leading up to, and
following, the commencement of the Chapter 11 Cases and the continuation and
prosecution thereof).
“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of any Loan Party in
an aggregate principal amount exceeding $250,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Loan
Party in respect of any Swap Agreement at any time shall be the Swap Termination
Value.
“Midstream Properties” means all tangible and intangible Property used in
(a) gathering, compressing, treating, processing and transporting Hydrocarbons;
(b) fractionating and transporting Hydrocarbons; (c) marketing Hydrocarbons;
including, without limitation, gathering lines and gathering systems, pipelines
and pipeline systems, storage facilities, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants, saltwater disposal facilities; and (d) any other gathering,
transportation, compression, storage, processing, treating, dehydration,
fractionation, generation, disposal or other similar assets related to the
handling of Hydrocarbons, and together with surface leases, rights-of-way,
easements and servitudes related to each of the foregoing. Unless otherwise
specified herein, “Midstream Properties” shall be deemed to refer to such
properties owned by the Borrower, the Guarantors and their respective
Subsidiaries.
“Milestone” has the meaning assigned to such term in Section 8.19.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Properties” means any Property owned by any Loan Party which is
subject to the DIP Liens.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which any Loan
Party, a Subsidiary or an ERISA Affiliate is making or accruing an obligation to
make contributions or was obligated to make contributions within the last six
(6) years.


14





--------------------------------------------------------------------------------





“Non-U.S. Lender” has the meaning assigned to such term in Section 5.03(e).
“Note” shall mean any promissory notes evidencing the Loans made pursuant to
this Agreement, if any, in the form of Exhibit C.
“NYMEX Pricing” shall mean, as of any date of determination with respect to any
month (i) for crude oil, the closing settlement price for the WTI Light, Sweet
Crude Oil futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com or any successor thereto (as such pricing may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).
“Obligations” means all liabilities and obligations of every type of each Loan
Party from time to time owed to the Agent (including any former Agent), the
Lenders, any Indemnitee, or any of them, in each case, under any Loan Document
to which it is a party, whether for principal, interest (including, without
limitation, interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
expenses, penalties, make-whole amounts, repayment premiums, reimbursements,
indemnification or otherwise and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance) and all
renewals, extensions and/or rearrangements of any of the above.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, transportation, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights‑of‑way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; provided that the
Oil and Gas Properties shall not include any “building” or “mobile home” (each
as defined in Regulation H as promulgated by the Federal Reserve Board). Unless
otherwise indicated herein, each reference to the term “Oil and Gas Properties”
means Oil and Gas Properties of the Borrower or any other Loan Party, as the
context may require.
“Orders” means, collectively, the Interim Order and the Final Order.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation or designation and the bylaws (or
equivalent or comparable constitutive documents with respect to such
corporation’s jurisdiction); (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of


15





--------------------------------------------------------------------------------





business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning assigned to such term in Section 12.04(c).
“Participant Register” has the meaning assigned to such term in Section
12.04(c).
“Patriot Act” has the meaning assigned to such term in Section 12.16.
“Payment in Full” means (a) the irrevocable payment in full in Cash or other
satisfaction in accordance with the Bankruptcy Plan (including pursuant to the
Equity Conversion) of all principal, interest (including interest accruing
during the pendency of an insolvency or liquidation proceeding, regardless of
whether allowed or allowable in such insolvency or liquidation proceeding) and
premium, if any, on all Loans outstanding under this Agreement and (b) the
irrevocable payment in full in Cash or (other than with respect to obligations
arising under the Agent Fee Letter) other satisfaction in accordance with the
Bankruptcy Plan (including pursuant to the Equity Conversion) in respect of all
other obligations or amounts that are due and payable under this Agreement
(other than indemnity obligations for which notice of potential claim has not
been given). “Paid in Full” has the correlative meaning thereto.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.
“Permitted Holders” means (a) Tema, (b) KLR Energy Sponsor, LLC and (c) their
respective Affiliates.
“Permitted Priority Lien” means “Permitted Prior Liens” as defined in the
Orders.
“Permitted Recipients” has the meaning assigned to such term in Section
12.11(a).
“Permitted Variances” means any variance permitted under Section 9.25 (including
cash expenses and disbursements excluded for purposes of determining compliance
with the Approved Budget pursuant to the proviso under Section 9.25).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning assigned to such term in the recitals to this
Agreement.
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA that is subject to Title IV of ERISA but excluding any Multiemployer Plan,
which (a) is currently or hereafter sponsored, maintained or contributed to by
any Loan Party, a Subsidiary or an ERISA Affiliate or (b) was at any time during
the six calendar years preceding the date hereof, sponsored, maintained or
contributed to by any Loan Party, a Subsidiary or an ERISA Affiliate.


16





--------------------------------------------------------------------------------





“Prepetition Collateral” means all “Collateral” (as defined in the Prepetition
Note Purchase Agreement) that secures obligations under the Prepetition Note
Purchase Agreement.
“Prepetition Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of March 28, 2018, among the Borrower, as borrower, the Prepetition
First Lien Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, modified or supplemented from time
to time prior to the date hereof.
“Prepetition Credit Agreement Documents” has the meaning assigned to “Loan
Documents” in the Prepetition Credit Agreement.
“Prepetition Credit Facility” means the first lien reserve-based revolving
credit facility established pursuant to the Prepetition Credit Agreement.
“Prepetition First Lien Administrative Agent” means JPMorgan Chase Bank, N.A.,
as “Administrative Agent” under the Prepetition Credit Agreement.
“Prepetition First Lien Lender” has the meaning assigned to “Lender” in the
Prepetition Credit Agreement.
“Prepetition First Lien Secured Obligations” has the meaning assigned to
“Secured Obligations” in the Prepetition Credit Agreement.
“Prepetition Note Agent” means the “Agent” (as defined in the Prepetition Note
Purchase Agreement).
“Prepetition Note Holders” means the “Holders” (as defined in the Prepetition
Note Purchase Agreement).
“Prepetition Note Purchase Agreement” has the meaning set forth in the recitals
to this Agreement.
“Prepetition Note Purchase Documents” means the “Note Documents” (as defined in
the Prepetition Note Purchase Agreement).
“Prepetition Note Purchase Secured Obligations” means the “Secured Obligations”
(as defined in the Prepetition Note Purchase Agreement).
“Prepetition Obligations” means, collectively, the “Prepetition First Lien
Secured Indebtedness” and the “Prepetition Second Lien Secured Indebtedness”, in
each case, as defined in the Orders.
“Pro Rata Share” means, as to any Lender, with respect to:
(a)    Section 2.01, the percentage obtained by dividing (i) the Commitments of
that Lender by (ii) the aggregate Commitments of all the Lenders; and
(b)    all payments, computations and other matters relating to the Loans of any
Lender, the percentage obtained by dividing (i) the Exposure of that Lender by
(ii) the aggregate Exposure of all the Lenders.
“Production” has the meaning assigned to such term in Section 2.07(c).
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including Cash, securities,
accounts and contract rights.
“Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.


17





--------------------------------------------------------------------------------





“Proved Developed Producing Reserves” has the meaning assigned such term in the
SPE Definitions.
“Proved Oil and Gas Properties” means, with respect to any Person at the time of
determination, the Oil and Gas Properties of such Person constituting Proved
Reserves.
“Proved Reserves” has the meaning assigned such term in the SPE Definitions.
“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.
“Public Company” has the meaning assigned to such term in Section 12.11(b).
“Public Company Information” has the meaning assigned to such term in Section
12.11(b).
“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property (including, without limitation, Oil and Gas
Properties) owned, leased or operated by any Person, whether by lease, license
or other means, including easements and rights of way, together with, in each
case, all improvements and fixtures located thereon.
“Recipient” has the meaning assigned to such term in Section 12.11(a).
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Register” has the meaning assigned to such term in Section 2.04(b).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in similar commercial loans and that is
managed, advised or sub-advised by or affiliated with the same investment
advisor as such Lender or by an Affiliate of such investment advisor. Related
Fund shall, with respect to any Lender, also include any swap, special purpose
vehicles purchasing or acquiring security interests in collateralized loan
obligations of such Lender or any other vehicle through which such Lender’s
investment advisors may leverage its investments from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned to such term in Section 8.10(a).
“Reportable Event” means any of the events described in Section 4043(c) of ERISA
and the regulations issued thereunder with respect to a Plan other than a
Reportable Event as to which the provision of 30 days’ notice to the PBGC has
been waived.


18





--------------------------------------------------------------------------------





“Requisite Lenders” means the Lenders having or holding Exposure representing
more than fifty percent (50%) of the sum of the aggregate Exposure of all the
Lenders.
“Reserve Report” means, a report, in form, scope and content delivered under the
Prepetition Note Purchase Agreement, setting forth the updated estimates of
Proved Developed Producing Reserves, Proved Developed Non-Producing Reserves,
Proved Undeveloped Reserves and projected production profiles and overall
economics of the Loan Parties’ Oil and Gas Properties, together with a
projection of the rate of production and future cash flows as of such date,
based on the following pricing assumptions: (i) oil and gas prices will be
reasonably determined by the Requisite Lenders based on the then current Strip
Price, which pricing will be adjusted to reflect location, BTU content and
quality differentials and hedging arrangements then in place; (ii) taking into
account the Borrower’s or the applicable operator’s actual experiences with
leasehold operating expenses and other costs in determining projected leasehold
operating expenses and other costs; (iii) identifying and taking into account
any “over-produced” or “under-produced” status under gas balancing arrangements;
and (iv) the Borrower’s internally prepared Reserve Report will use similar
means and methodologies as the Approved Petroleum Engineers.
“Responsible Officer” means, as to any Person, the chief executive officer, the
president or any Financial Officer of such Person. Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of the Borrower.
“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, conversion, cancellation or
termination of any such Equity Interests.
“RRI” has the meaning set forth in the preamble hereto.
“RSA” has the meaning assigned to such term in Section 6.01(d).
“RSA Term Sheet” has the meaning assigned to such term in the RSA.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw‑Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Syria and Venezuela).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Parties” means, collectively, the Agent, each Lender, each Indemnitee,
each other Agent, and any other Person owed Obligations and “Secured Party”
means any of them individually.
“Securities Act” means the Securities Act of 1933.


19





--------------------------------------------------------------------------------





“Security Instruments” means the Guaranty Agreement, the Orders, and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents, as any of the foregoing may
be amended, restated, supplemented or otherwise modified from time to time.
“Series A Preferred Stock” means the 8.000% Series A Cumulative Perpetual
Convertible Preferred Stock of RRI.
“Series B Redeemable Preferred Stock” means “Series B Preferred Stock” as
defined in the Series B Redeemable Preferred Stock Purchase Agreement.
“Series B Redeemable Preferred Stock Purchase Agreement” means that certain
Series B Redeemable Preferred Stock Purchase Agreement among RRI and the
purchasers party thereto, dated and as in effect as of the Effective Date.
“SPE Definitions” means, with respect to any term, the definition thereof
adopted by the Board of Directors, Society for Petroleum Engineers (SPE) Inc.,
March 1997.
“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding four complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for the succeeding fifth complete calendar year, and for each
calendar year thereafter, the average NYMEX Pricing for the twelve months in
such fifth calendar year.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over‑the‑counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Loan Party shall be a Swap
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Tax on the Overall Net Income” of a Person means any net income (however
denominated), franchise or branch profits Tax imposed on a Person by the
jurisdiction in which a Person is organized or in which that Person’s applicable
principal office (and/or, in the case of a Lender, its Applicable Office) is
located or in which that Person (and/or, in the case of a Lender, its Applicable
Office) has a connection or is otherwise deemed to be doing business (other than
a jurisdiction in which such Person is treated as having a connection or doing
business solely as a result of its having executed, delivered, become a party
to, performed its obligation under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


20





--------------------------------------------------------------------------------





“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of April 27, 2017 by and among RRI, Tema and its successors and permitted
assigns, as the “TRA Holders,” and Tema or such other Person designated as the
agent under such agreement as the “Agent.”
“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass through entity) who is required to include in income amounts
realized (whether or not distributed) by the Agent, a Lender or any Tax Related
Person of any of the foregoing.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed, collected or withheld by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Tema” means Tema Oil and Gas Company, a Maryland corporation or its Affiliates.
“Transaction Costs” means all premiums, fees, costs and expenses incurred or
payable by or on behalf of the Borrower or any Subsidiary in connection with the
Transactions or in connection with the negotiation, execution, delivery and
performance of the Loan Documents and the transactions contemplated thereby,
including to fund any upfront fees, agency fees, legal fees or fees of other
advisors and to grant and perfect any security interests.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party, the
Borrowings hereunder and the use of the proceeds thereof and the grant of the
DIP Liens by the Loan Parties on the DIP Collateral pursuant to this Agreement,
the Orders and the Security Instruments, (b) the commencement and filing of the
Chapter 11 Cases and (c) the payment of the Transaction Costs (other than with
respect to Transaction Costs owed pursuant to the Agent Fee Letter, to the
extent permitted by the Bankruptcy Plan).
“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(iii).
“Variance Testing Date” means the First Variance Testing Date and each two-week
anniversary thereafter.
“Variance Testing Period” has the meaning set forth in Section 8.01(n).
“Wholly‑Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully‑diluted basis, are owned by the Borrower, the
Guarantors and/or one or more of the Wholly‑Owned Subsidiaries.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.

Section 1.03    [Reserved].

Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or


21





--------------------------------------------------------------------------------





in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” and “until” means “to but
excluding” and the word “through” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
initial financial statements delivered under Section 8.01, except for changes in
which RRI’s independent certified public accountants concur and which are
disclosed to the Agent on the next date on which financial statements are
required to be delivered to the Lenders pursuant to Section 8.01(a); provided
that, unless the Borrower and the Requisite Lenders shall otherwise agree in
writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, for the purposes of calculating compliance with any
covenant in this Agreement or any other Loan Document, no effect shall be given
to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.

ARTICLE II    
THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein and in the Orders, and relying upon the representations and warranties
set forth herein, each Lender severally and not jointly agrees to make loans
(each such loan, a “Loan”, and collectively the “Loans”) to the Borrower in an
aggregate amount not to exceed such Lender’s Commitment on the applicable date
of Borrowing. The Borrower may request Borrowings of the Loans on two occasions,
of which (i) the first shall be made on the Closing Date or within three (3)
Business Days thereof, in an aggregate principal amount of $8,750,000 (the
“Initial Loan”) and (ii) the second shall be made on the date of entry of the
Final Order or within three (3) Business Days thereof, in an aggregate principal
amount of $8,750,000, in each case subject to the terms and conditions set forth
herein and in the Orders (such Loans, the “Final Loans”). Amounts borrowed under
this Section 2.01 which are repaid or prepaid may not be reborrowed.

Section 2.02    Loans and Borrowings.
(a)    All DIP Proceeds shall be deposited (and maintained until disbursed to a
non-Debtor pursuant to a transaction permitted under this Agreement) in an
Account of the Borrower subject to a perfected lien in favor of the Agent for
the benefit of the Secured Parties as provided for in the Orders and with the
junior priority provided for in the Orders and invested at all times in cash and
Cash Equivalents.
(b)    Notes. If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single Note of the Borrower, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement
or (ii) any Lender that becomes a party hereto pursuant to an Assignment
Agreement, as of the effective date of the Assignment Agreement, payable to such
Lender in a principal amount equal to its Commitment as in effect on such date,
and otherwise duly completed. Upon request from a Lender, in the event that any
such Lender’s Commitment increases or decreases for any reason, the Borrower
shall deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to such Lender in a principal amount equal to its
Commitment after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount and interest rate of each Loan made by such Lender,
and all payments made on account of the principal thereof, may be recorded by
such Lender on its books for its Note, and, prior to any transfer, may be
endorsed by such Lender on a schedule attached to


22





--------------------------------------------------------------------------------





such Note or any continuation thereof or on any separate record maintained by
such Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

Section 2.03    Request for Borrowings. To request a Borrowing, the Borrower
must give to the Agent written or electronic notice in the form of the Borrowing
Notice (or telephonic notice promptly confirmed in writing in the form of the
Borrowing Notice) of the requested Loans to be made by the Lenders. Such
Borrowing Notice must:
(a)    specify the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    specify the location and number of the Borrower’s account to which funds
are to be disbursed; and
(d)    be received by the Agent no later than 10:00 a.m., New York, New York
time, (i) three (3) Business Days in the case of the Initial Loan and (ii)
fifteen (15) Business Days, in the case of the Final Loans, prior to the
requested Borrowing Date.
Such written request or confirmation must be made in the form and substance of
the Borrowing Notice, duly completed. A telephonic request (if any) shall be
deemed a representation, warranty, acknowledgment and agreement by the Borrower
as to the matters that are required to be set out in such written confirmation.
Upon receipt of such Borrowing Notice, the Agent shall give each Lender prompt
notice of the terms thereof and of the amount of such Lender’s Pro Rata Share of
the Borrowing. Each Lender will on the date requested promptly remit to the
Agent, at the Agent’s Account, the amount of such Lender’s Loans in immediately
available funds, and upon receipt of such funds, the Agent shall promptly make
such funds available to the Borrower.

Section 2.04    Evidence of Debt; Register; the Lender’s Books and Records;
Loans.
(a)    The Lender’s Evidence of Indebtedness. Each Lender shall maintain in its
internal records an account or accounts evidencing the Obligations of the
Borrower to such Lender, including the amounts of the Loans held by such Lender
and each repayment and prepayment in respect thereof. The failure to make any
such recordation, or any error in such recordation, shall not affect any
Obligations in respect of any applicable Loans. In the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
(b)    Register. The Agent shall maintain at Agent’s Office a register for the
recordation of the names and addresses of the Lenders and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Register shall be available for
inspection by the Borrower, and a redacted version of the Register showing the
entries with respect to any Lender shall be available for inspection by such
Lender, at any reasonable time and from time to time upon reasonable prior
notice. The entries in the Register shall be conclusive and binding on the Loan
Parties, the Agent and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
the Loan Parties’ Obligations in respect of any Loan. The Borrower, the Agent
and the Lenders shall treat each Person in whose name any Loan shall be
registered as the owner and the Lender thereof for all purposes hereof. The
Borrower hereby designates the entity serving as Agent to serve as the
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.04(b), and the Agent shall be entitled to all of the rights,
privileges and immunities afforded to it hereunder in the performance of such
duties.

Section 2.05    Funding of Borrowings.
(a)    Funding by the Lenders. Subject to the satisfaction of the conditions set
forth in Article VI, each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Houston, Texas time, to the account of the Agent most recently
designated by it for such purpose by notice to the Lenders. The Agent will make
such Loans available to the Borrower by promptly crediting


23





--------------------------------------------------------------------------------





the amounts so received, in like funds, to one or more deposit accounts of the
type described in Section 2.02(a). Notwithstanding anything to the contrary
herein, any Lender may make any of its Loans to be made by it hereunder by wire
transfer of immediately available funds directly to one or more deposit accounts
of the type described in Section 2.02(a). Nothing in this Agreement or the other
Loan Documents shall be deemed to require the Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligations to fulfill its
Commitments hereunder or to prejudice any rights that the Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder.
(b)    Presumption of Funding by the Lenders. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, but shall not be
obligated to, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, the rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to the Loans. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

Section 2.06    Termination and Reduction of Commitments. Commitments hereunder
shall automatically terminate in full on the DIP Termination Date and in part on
each Borrowing date, in an aggregate amount equal to the principal amount of the
Loans made as of such date of Borrowing.

Section 2.07    Priority and Liens; Lien and Payment Subordination; Standstill;
Turnover Provisions. Notwithstanding anything else to the contrary contained
herein or in any other Loan Document (other than the Orders),
(a)    Each of the Loan Parties hereby covenants, represents and warrants that,
upon entry of the applicable Order and the delivery and execution of this
Agreement, the Obligations of the Loan Parties under the Loan Documents shall at
all times be entitled to the claim status, and be secured by Liens that are
subject to the priority, in each case, as set forth in the Orders.
(b)    All of the Liens described in this Section 2.07 shall be effective and
perfected upon entry of the Interim Order or Final Order, as applicable, without
the necessity of the execution, recordation of filings by the Debtors or any
other Person of mortgages, security agreements, control agreements, pledge
agreements, financing statements or other similar documents or notices, or the
possession, control or other acts by any Agent or any other Person of, or over,
any DIP Collateral, as set forth in the Interim Order or Final Order, as
applicable. The Requisite Lenders, or the Agent on behalf of the Lenders, shall
be permitted, but not required, to make any filings, deliver any notices or take
any other acts as may be desirable under state law in order to reflect the
perfection and priority of the Secured Parties’ claims described herein and the
Loan Parties shall as promptly as practicable after any such request take any
and all actions to make or facilitate such filings, deliveries, notices and
other actions.
(c)    Subject in all respects to the priorities and other reservations set
forth in Section 2.07(a) above, and in furtherance of and not in limitation of
the collateral granted pursuant to the Orders, the Loan Parties hereby grant to
the Agent on behalf of the Secured Parties a security interest in, and mortgage
on, and deed of trust in, all of the right, title and interest of the Loan
Parties in all Real Property owned or leased by the Loan Parties, together in
each case with (i) all as-extracted collateral and all oil, gas and other
Hydrocarbons and minerals produced from or allocated to the Real Property, and
any products processed or obtained therefrom (herein collectively called the
“Production”), and all Liens in the Production securing payment of the proceeds
of the Production, including those Liens provided under statutes enacted in the
jurisdictions in which the Real Property is located, (ii) all equipment,
inventory, improvements, fixtures, accessions, goods and other personal property
of whatever nature now or hereafter located on or used or held for use in
connection with the Real Property (or in connection with the operation thereof
or the treating, handling, storing, transporting, processing or marketing of
Production) and all renewals or replacements thereof or substitutions therefor,
(iii) all contract rights, contractual rights and other general intangibles
related to the


24





--------------------------------------------------------------------------------





Real Property, the operation thereof (whether the respective Loan Party is
operator or non-operator), or the treating, handling, storing, transporting,
processing or marketing of Production, or under which the proceeds of Production
arise or are evidenced or governed, (iv) all geological, geophysical,
engineering and seismic data together with the applicable Loan Party’s
proprietary interpretations thereof and all accounting, title, legal and other
technical or business data and records, and logs, lease files, well files and
other books and records (including computerized records and data) concerning the
Real Property or the Production that are in possession of any Loan Party or are
licensed to any Loan Party and/or in which any Loan Party can otherwise grant a
security interest, and all books, files, records, magnetic media, computer
records and other forms of recording or obtaining access to such data, (v) all
money, documents, instruments, chattel paper, securities, accounts or general
intangibles arising from or by virtue of any transaction related to the Real
Property or the Production and (vi) all proceeds of the DIP Collateral or
payments in lieu of Production (such as “take or pay” payments), whether such
proceeds or payments are goods, money, documents, instruments, chattel paper,
securities, accounts, general intangibles, fixtures, real property or other
assets. The Loan Parties hereby acknowledge that, pursuant to the Orders, the
DIP Liens in favor of the Agent on behalf of the Secured Parties in all of such
Real Property owned or leased by the Loan Parties shall be perfected without the
recordation of any instruments of mortgage or assignment and the Agent and the
other Secured Parties shall have the benefit of the Orders.
(d)    Subject in all respects to the priorities and other reservations set
forth in Section 2.07(a) above, and in furtherance of and not in limitation of
the collateral granted pursuant to the Orders, each Debtor hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in all of
such Debtor’s right, title and interest in and to all of the following real and
personal property, in each case whether now owned or existing or hereafter
acquired, possessed or arising, whether tangible or intangible, wherever
located, including any such property in which a security interest is granted to
the Agent pursuant to, as applicable, the Loan Documents, the Orders, or any
other order of the Bankruptcy Court to secure the Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;
(iv)    all Documents;
(v)    all General Intangibles, including Payment Intangibles and all
Intellectual Property;
(vi)    all Goods, including Inventory, Equipment and Fixtures;
(vii)    all Instruments;
(viii)    all Investment Property;
(ix)    all Letter-of-Credit Rights and other Supporting Obligations;
(x)    all Records;
(xi)    all Commercial Tort Claims;
(xii)    all books and records relating to any of the foregoing;
(xiii)    all leasehold interests in real property;
(xiv)    rights, claims or causes of action that the Loan Parties may have with
respect to any DIP Collateral;


25





--------------------------------------------------------------------------------





(xv)    proceeds of all present and future claims, rights, interests, assets and
properties recovered by or on behalf of the Loan Parties or any trustee of any
Loan Party (whether in the Chapter 11 Cases or any subsequent case to which any
Chapter 11 Case is converted), including, without limitation, all such property
recovered as a result of transfers or obligations avoided or actions maintained
or taken pursuant to, inter alia, Sections 542, 544, 545, 547, 548, 549, 550,
552 and 553 of the Bankruptcy Code, subject to the terms of the Orders;
(xvi)    subject to entry of the Final Order, Proceeds of any Avoidance Actions;
and
(xvii)    all Proceeds and Accessions with respect to any of the foregoing DIP
Collateral.
Each category of DIP Collateral set forth above shall have the meaning set forth
in the UCC (to the extent such term is defined in the UCC), it being the
intention of Debtors that the description of the DIP Collateral set forth above
be construed to include the broadest possible range of assets.

Section 2.08    No Discharge; Survival of Claims. Except as otherwise
contemplated by the RSA, until Payment in Full, each of the Borrower and the
Guarantors agrees that (a) the Obligations hereunder shall not be discharged by
the entry of an order confirming a plan of reorganization or liquidation in any
Chapter 11 Case (and each of the Borrower and the Guarantors, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the DIP Claims and the DIP Liens granted to the Agent pursuant to the Orders
and described in Section 2.07(d) shall not be affected in any manner by the
entry of an order confirming a plan of reorganization or liquidation in any
Chapter 11 Case.

Section 2.09    Grant of Security; Security for Obligations; Debtors Remain
Liable.
(a)    Notwithstanding anything herein to the contrary, and subject to the terms
of the Orders, in no event shall the DIP Collateral include (nor shall any
defined term used therein include), and no Debtor shall be deemed to have
granted a security interest in, any of such Debtor’s rights or interests in any
Excluded Property.
(b)    This Agreement secures, and the DIP Collateral is collateral security
for, the prompt payment in full when due and owing, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, of all
Obligations. It is the intention of the parties that if the Agent shall fail to
have a perfected Lien in any particular property or assets of any Loan Party for
any reason whatsoever, the provisions of this Agreement and/or the other Loan
Documents, together with the Orders, all financing statements and other public
financing relating to Liens filed or recorded by the Agent against the Loan
Parties and, with respect to all Loan Parties, the Orders and any other order
entered by the Bankruptcy Court to secure the Obligations, would be sufficient
to create a perfected DIP Lien in any property or assets that such Loan Party
may receive upon the sale, lease, license, exchange, transfer or disposition of
such particular property or assets, then all such “proceeds” of such particular
property or assets shall be included in the DIP Collateral.
(c)    Anything contained herein to the contrary notwithstanding, (a) each
Debtor shall remain liable under any contracts and agreements included in the
DIP Collateral, to the extent set forth therein, to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Agent of any of its rights hereunder or under
any other Loan Document shall not release any Debtor from any of its duties or
obligations under the contracts and agreements included in the DIP Collateral
unless the Agent has expressly in writing assumed such duties and obligations
and released the Debtors from such duties and obligations, and (c) none of the
Secured Parties shall have any obligation or liability under any contracts,
licenses, and agreements included in the DIP Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder unless any such Secured
Party has expressly in writing assumed such duties and obligations and released
the Debtors from such duties and obligations.

ARTICLE III    
Payments of Principal and Interest; Prepayments; Fees


26





--------------------------------------------------------------------------------






Section 3.01    Repayment of the Loans. Subject to the next sentence, the
Borrower hereby unconditionally promises to pay to the Agent for the ratable
account of each Lender the then unpaid principal amount of, and unpaid and
accrued interest on, each Loan of such Lender made to the Borrower on the DIP
Termination Date, in cash without further application to or order of the
Bankruptcy Court. Notwithstanding the foregoing sentence or anything else to the
contrary in this Article III, (a) the Borrower’s repayment obligations hereunder
(including with respect to principal, interest, fees and expenses) shall be
subject to the Bankruptcy Plan and (other than with respect to Obligations
arising under the Agent Fee Letter) the payment subordination, equity conversion
and turnover provisions in the Orders (including paragraphs 6(f), 6(g) and 6(h))
thereof) and (b) on the Effective Date, each Lender shall receive in full
satisfaction of the Obligations owing to it (other than as described in the
following proviso) certain non-cash consideration in the form of common equity
in the reorganized Loan Parties (or an entity wholly owned by a Loan Party or
directly owning all or substantially all of the assets of or equity in a Loan
Party, in each case pursuant to the Bankruptcy Plan) in accordance with, and
pursuant to, the Bankruptcy Plan (the “Equity Conversion”); provided that, for
the avoidance of doubt, (i) accrued but unpaid expenses of the Agent and the
Lenders may be paid in cash as contemplated by (and, with respect to Tema, as
permitted by) the Bankruptcy Plan and (ii) accrued but unpaid interest
(including interest paid in kind) payable to the Lenders and the Upfront Fees
(as defined in the Fee Letter) payable to the entities designated as recipients
of Upfront Fees in the Fee Letter and accrued, in each case, may be paid in cash
to the extent permitted by the Bankruptcy Plan (with any portion of interest or
Upfront Fees not permitted to be paid in cash on the Effective Date being deemed
discharged or otherwise extinguished).

Section 3.02    Interest; Fees.
(a)    Interest. The Loans shall at all times bear interest at a rate equal to
8.00% per annum (the “Applicable Rate”) (as such amount may be increased
pursuant to Section 3.02) (“Interest”). Interest on the Loans shall be
automatically paid in kind by adding the amount of such interest payment to the
principal amount of the Loans on such Interest Payment Date and shall thereafter
bear Interest as provided under this clause (a); provided that any such accrued
Interest that was paid-in-kind or otherwise is accrued and unpaid under this
clause (a) shall be paid in cash on the Effective Date to the extent that (i)
the Secured Notes Interest Payment (as defined in the Bankruptcy Plan) shall
have been paid in full in cash and (ii) the sum of (A) unrestricted cash and
Cash Equivalents of the Loan Parties (which shall include cash and Cash
Equivalents subject to a Lien in favor of the secured parties under the Amended
Revolving Credit Agreement) and (B) availability under the conforming tranche of
the revolving credit facility to be documented pursuant to the Amended Revolving
Credit Agreement is greater than or equal to $20,000,000 as of the Effective
Date (after giving effect to (x) the payment of any portion of such Interest
that is to be paid in accordance with this proviso (together with payment of any
portion of the Upfront Fees then due and payable to the entities designated as
recipients thereof in the Fee Letter on the Effective Date pursuant to the Fee
Letter that is to be paid on such date) and (y) the consummation of the
restructuring transactions contemplated by the RSA (other than payments of any
amounts subordinated to the payment of the Interest pursuant to the terms of the
RSA)). Any portion of the Interest that is not permitted to be paid in cash on
the Effective Date pursuant to the foregoing sentence shall be deemed discharged
or otherwise extinguished on the Effective Date.
(b)    Interest Payment Dates. Subject to Section 3.02(a) above, interest on
each Loan shall be due and payable in kind on each Interest Payment Date to the
Lenders of record in the Register on such Interest Payment Date. All interest
payable hereunder shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(c)    Default Interest. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, and if the Requisite Lenders so elect, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any due and unpaid interest payments on the Loans or any fees or
other amounts due and owing hereunder shall from the date of occurrence of such
Event of Default bear interest at a rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
Loans (without giving effect to this Section 3.02(c)) (which election may be
revoked by the Requisite Lenders notwithstanding any provision of Section
12.02(b) requiring the consent of “each Lender that would be affected thereby”
for reductions of interest rates on the Loans) and shall be payable in the same
manner as other interest payments pursuant to Section 3.02(a).


27





--------------------------------------------------------------------------------





Payment or acceptance of the increased rates of interest provided for in this
Section 3.02(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Agent or any Lender.
(d)    Agent Fee. The Borrower will pay to the Agent for its own account, a fee
as set forth in the Agent Fee Letter.
(e)    Calculations. The Agent shall as soon as practicable (but in any event no
later than three (3) Business Days prior to any Interest Payment Date or the
date of any other amount payable under this Section 3.02) notify the Borrower
and the Lenders of the effective date and the amount of each Interest, fee or
other payment under this Section 3.02. Each determination of an interest rate,
interest payment amount or fee payment amount by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. Concurrent with each notice
delivered pursuant to this Section 3.02(e), the Agent shall deliver to the
Borrower and each Lender a statement showing the quotations used by the Agent in
determining any interest rate, if applicable, and the calculations related to
any interest payment amount or fee payment amount.
(f)    Other Fees. The Borrower agrees to pay directly to each Lender the fees
set forth in the Fee Letter.

Section 3.03    Voluntary Prepayments. The Borrower shall be prohibited from
making any voluntary prepayments of the Loans or voluntarily terminating the
Commitments hereunder other than pursuant to the Equity Conversion or as
permitted by the Orders.

Section 3.04    [Reserved]

Section 3.05    Application of Payments. Subject to the Orders and Section
2.07(a), any payment of any Loan made in Cash in compliance with Sections 3.01
or 3.03 shall be applied as follows:
(a)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Agent in its capacity
as such;
(b)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders
and the other Indemnitees listed under Section 12.03 under the Loan Documents;
(c)    third, pro rata to payment of accrued Interest (including interest at the
Default Rate, if any) on the Loans;
(d)    fourth, [reserved];
(e)    fifth, pro rata to payment of principal outstanding on the Loans which
have not yet been reimbursed by or on behalf of the Borrower at such time;
(f)    sixth, pro rata to any other Obligations; and
(g)    seventh, any excess, after all of the Obligations shall have been Paid in
Full in Cash, shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

Section 3.06    General Provisions Regarding Payments. Subject to the Orders and
Sections 2.07(a), 3.01 and 3.03:
(a)    Except payments made in accordance with Section 3.01 and Section 3.02,
all payments by the Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds without recoupment, setoff,
counterclaim or other defense, and delivered to the Agent not later than 12:00
p.m. (New York,


28





--------------------------------------------------------------------------------





New York time) on the date due to the Agent’s Account for the account of the
Lenders; funds received by the Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next Business Day.
(b)    All prepayments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.
(c)    The Agent shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing, such Lender’s applicable Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all fees payable with
respect thereto, to the extent received by the Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.
(e)    The Agent shall deem any payment by or on behalf of the Borrower
hereunder that is not made in same day funds at or prior to 12:00 p.m. (New
York, New York time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by the Agent until the later of (i) the time
such funds become available funds, and (ii) the next Business Day. Interest and
fees shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding Business
Day) at the applicable rate determined pursuant to Section 3.02(a) from the date
such amount was due and payable until the date such amount is paid in full.
(f)    If an Event of Default shall have occurred and not otherwise been waived,
all payments or proceeds received by the Agent hereunder in respect of any of
the Obligations shall be applied first, to payment or reimbursement of that
portion of the Obligations constituting fees, expenses and indemnities payable
to the Agent (including any costs and expenses related to foreclosure or
realization upon, or protecting, DIP Collateral) in its capacity as such,
second, pro rata to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Lenders and the other
Indemnitees listed under Section 12.03 under the Loan Documents, third, pro rata
to payment of accrued Interest (including interest at the Default Rate, if any)
on the Loans, fourth, [reserved], fifth, pro rata to payment of principal
outstanding on the Loans which have not yet been reimbursed by or on behalf of
the Borrower at such time, sixth, pro rata to any other Obligations, and
seventh, any excess, after all of the Obligations shall have been Paid in Full
in cash, shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

ARTICLE IV    
Payments; Pro Rata Treatment; Sharing of Set‑offs

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
Subject to the Orders and Sections 2.07(a), 3.01 and 3.03:
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 5.01, Section 5.03 or otherwise) prior to
11:00 a.m. (New York, New York time) on the date when due, in immediately
available funds, without defense, deduction, recoupment, set‑off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date shall
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the Agent at
its offices specified in Section 12.01, except that payments pursuant to Section
5.01, Section 5.03 and Section 12.03 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.


29





--------------------------------------------------------------------------------





(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)    Ratable Sharing. The Lenders hereby agree among themselves that, except
as otherwise provided in the Security Instruments with respect to amounts
realized from the exercise of rights with respect to Liens on the DIP
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans purchased and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Agent and each other Lender of
the receipt of such payment and (b) apply a portion of such payment to purchase
Loans (which it shall be deemed to have purchased from each seller of a Loan
simultaneously upon the receipt by such seller of its portion of such payment)
in the ratable Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases to that extent shall be rescinded and the purchase
prices paid for such Loans shall be returned to such purchasing Lender ratably
to the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any Lender may exercise
any and all rights of banker’s lien, set off or counterclaim with respect to any
and all monies owing by the Borrower to that Lender with respect thereto as
fully as if that Lender were owed the amount of the Loan made by that Lender.

Section 4.02    Certain Deductions by the Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(a) or
Section 4.01 then the Agent shall (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Agent for the account of
such lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid. If at any time prior to the
acceleration or maturity of the Loans, the Agent shall receive any payment in
respect of principal of a Loan while one or more Defaulting Lenders shall be
party to this Agreement, the Agent shall apply such payments first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Pro Rata Share of all
Loans then outstanding. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

Section 4.03    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
12.08 shall be applied at such time or times as may be determined by the Agent
(and subject to the stated conditions) as follows: first, to the payment of any
amounts owing


30





--------------------------------------------------------------------------------





by such Defaulting Lender to the Agent hereunder; second, as the Borrower may
request in writing (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so determined by the Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement as delivered to the Agent together with written
instructions from the Borrower as to the required application of such funds in
order to comply with such order, to the extent necessary; fifth, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement as delivered to the Agent together with written instructions from the
Borrower as to the required application of such funds in order to comply with
such order, to the extent necessary; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction in an order directed to
the Agent; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Article VI were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such actions as the Agent may determine to be necessary to cause
the Loans to be held pro rata by the Lenders in accordance with the commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE V    
Increased Costs; Taxes

Section 5.01    Increased Costs. Subject to the provisions of Section 5.03
(which shall be controlling with respect to the matters covered thereby), in the
event that any Lender shall determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Governmental Requirement, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (a) subjects such Lender (or its
Applicable Office) to any additional Tax (other than any Indemnified Tax or any
Excluded Tax) with respect to this Agreement or any of the other Loan Documents
or any of its obligations hereunder or thereunder or any payments to such Lender
(or its Applicable Office) of principal, interest, fees or any other amount
payable hereunder or its deposits, reserves or capital attributable thereto; (b)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended


31





--------------------------------------------------------------------------------





by, or any other acquisition of funds by, any office of such Lender; or (c)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its Applicable Office) or its obligations hereunder;
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to purchase, purchasing or maintaining Loans hereunder or to reduce any
amount received or receivable by such Lender (or its Applicable Office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender shall
reasonably determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such
Lender shall deliver to Borrower (with a copy to the Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 5.01, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

Section 5.02    [Reserved].

Section 5.03    Taxes.
(a)    Payments Free of Taxes. All sums payable by or on account of any Loan
Party hereunder and under the other Loan Documents shall (except to the extent
otherwise required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Taxes.
(b)    Withholding of Taxes. If any Loan Party or the Agent is required by law
to make any deduction or withholding for or on account of any Tax from any sum
paid or payable under any of the Loan Documents: (i) any Loan Party shall notify
the Agent of any such requirement or any change in any such requirement as soon
as the Borrower becomes aware of it; (ii) any Loan Party or the Agent shall be
entitled to make such deduction or withholding and shall pay (or cause to be
paid) any such Tax to the relevant Governmental Authority before the date on
which penalties attach thereto; (iii) if such Tax is an Indemnified Tax, the sum
payable by such Loan Party in respect of which the relevant deduction or
withholding is required shall be increased to the extent necessary to ensure
that after any such deduction or withholding (including such deductions and
withholding applicable to additional sums payable under this Section), Agent or
such Lender, as the case may be, and each of their Tax Related Persons receives
on the due date a net sum equal to what it would have received had no such
deduction or withholding been made; and (iv) within thirty (30) days after
making any such deduction or withholding, the Loan Party shall deliver to the
Agent evidence satisfactory to the other affected parties of such deduction or
withholding and of the proper remittance thereof to the relevant taxing or other
Governmental Authority; provided, that for the avoidance of doubt, no such
additional amount shall be required to be paid to any Lender or Agent under
clause (iii) above for, and Indemnified Taxes shall not include, any of the
following Taxes, (A) any U.S. federal withholding Tax imposed pursuant to a Law
in effect and applicable as of the date hereof (in the case of each Lender
listed on the signature pages hereof) or as of the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) or on the date the Lender changes its Applicable Office,
except, in each case, to the extent that, pursuant to Section 5.03, amounts with
respect to such U.S. federal withholding Taxes were payable (1) to such Lender’s
assignor (including each of their Tax Related Persons) immediately before such
Lender becomes a party hereto or (2) such Lender immediately before such Lender
changed its Applicable Office, (B) any Tax on the Overall Net Income of the
Lender or its Tax Related Persons, (C) any U.S. federal withholding Tax imposed
under FATCA or (D) any Tax attributable to the Lender’s failure to comply with
Section 5.03(e) (all such amounts described in clause (A), (B), (C) and (D),
“Excluded Taxes”).
(c)    Other Taxes. In addition, the Loan Parties shall pay all Other Taxes to
the relevant Governmental Authorities in accordance with applicable law. The
Loan Parties shall deliver to the Agent official receipts or other evidence of
such payment reasonably satisfactory to the Requisite Lenders in respect of any
Taxes or Other Taxes payable hereunder promptly after payment of such Taxes or
Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes paid or incurred by the Agent or such
Lender or their respective Tax Related Persons, as the case may be, relating to,
arising out of, or in connection with any Loan Document or any payment or
transaction contemplated hereby or thereby, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, and all


32





--------------------------------------------------------------------------------





reasonable expenses and costs arising therefrom or with respect thereto;
provided, however, that the Loan Parties shall not be required to indemnify
Agent and Lenders in duplication of Indemnified Taxes covered by Section 5.03(b)
or Section 5.03(c). Notwithstanding the foregoing, any indemnification under
this Section 5.03(d) shall be made on an after-Tax basis (including any Tax on
the Overall Net Income), such that after all required deductions and payments of
all Taxes and any expenses and costs, each of the Agent, the Lenders and each of
their respective Tax Related Persons receives and retains an amount equal to the
sum it would have received and retained had it not paid or incurred or been
subject to such Taxes or expenses and costs. A certificate as to the amount of
such payment or liability delivered to the applicable Loan Party by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(e)    Administrative Requirements; Forms Provision. Each Lender that is a U.S.
Person for U.S. federal income tax purposes shall deliver to the Borrower and
the Agent, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of the Borrower or Agent (each in the reasonable exercise of its
discretion), two executed copies of Internal Revenue Service (the “IRS”)
Form W-9 establishing an exemption from a U.S. federal backup withholding Tax.
Each Lender that is not a U.S. Person for U.S. federal income tax purposes (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Agent and the Borrower, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date of the Assignment Agreement or joinder agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of the Borrower or Agent (each in
the reasonable exercise of its discretion), whichever of the following described
in clauses (i) through (iv) below is applicable, accurately completed and in a
manner reasonably acceptable to the Borrower:
(i)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to any other applicable payments under any Loan Document, two
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    two executed copies of IRS Form W-8ECI;
(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (1) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 ”percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (2) two executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or
(iv)    to the extent a Non-U.S. Lender is not the beneficial owner of a Loan,
two executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are eligible to claim the portfolio interest exemption,
such Non-U.S. Lender shall provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner.
Each Lender required to deliver any forms, certificates or other evidence with
respect to U.S. federal income tax withholding matters pursuant to this Section
5.03(e) hereby agrees, from time to time after the initial delivery by such


33





--------------------------------------------------------------------------------





Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
deliver to the Agent and the Borrower two new executed copies of IRS Form
W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-8ECI (or any successor
form(s) of any of the foregoing), and as applicable, a U.S. Tax Compliance
Certificate properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrower
to confirm or establish that such Lender is not subject to deduction or
withholding of U.S. federal income Tax with respect to payments to such Lender
under the Loan Documents or is subject to deduction or withholding at a reduced
rate, or notify the Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence. Nothing in this Section 5.03 shall be
construed to require a Lender (or any Tax Related Person of any Lender) to
provide any forms or documentation that, in the Lender’s reasonable judgment,
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
On or before the date on which Agent (and any successor replacement Agent)
becomes the Agent, it shall deliver to the Borrower two executed copies of IRS
Form W-9 establishing an exemption from U.S. federal backup withholding Tax. The
Agent (or, upon assignment or replacement, any assignee or successor) agrees
that if any form or certification it previously delivered expires or becomes
obsolete, it shall update such form or certification or promptly notify the
Borrower in writing of its inability to do so.
(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.03(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

ARTICLE VI    
Conditions Precedent

Section 6.01    Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in writing (including by email) by
the Agent acting at the direction of the Requisite Lenders (or, with respect to
the conditions in paragraphs (a), (d), (f), (k), (l), (n), and (q) at the
direction of all of the Lenders)):
(a)    The Agent shall have received from each party thereto counterparts (in
such number as may be requested by the Agent) of this Agreement, the Fee Letter,
the Agent Fee Letter and the Guaranty Agreement signed on behalf of such party.
(b)    The Agent shall have received a certificate of a Responsible Officer of
each of RRI and each Loan Party setting forth (i) resolutions of its board of
directors or other appropriate governing body with respect to the authorization
of such Person to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of such Person (y) who are authorized to sign the Loan Documents to
which such Person is a party and (z) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and by‑laws or other applicable Organizational
Documents of such Person, certified as being true and complete. The Agent and
the Lenders may conclusively rely on such certificate until the Agent receives
notice in writing from such Person to the contrary.


34





--------------------------------------------------------------------------------





(c)    The Agent shall have received certificates of the appropriate State
agencies, as requested by the Requisite Lenders, with respect to the existence,
qualification and good standing of RRI and each Loan Party in each jurisdiction
where any such Person is organized.
(d)    The Restructuring Support Agreement dated as of June 30, 2020, among the
Debtors, the Prepetition First Lien Administrative Agent, the requisite
Prepetition First Lien Lenders, the Prepetition Note Holders and EIG in its
capacity as holder of Series B Redeemable Preferred Stock and the other parties
thereto (the “RSA”) shall continue to be in full force and effect according to
its terms and shall not have been breached by any of the parties thereto (other
than EIG or the Prepetition Note Holders) in a manner that gives rise to a
termination event under the RSA.
(e)    The Agent and the Lenders shall have received the Initial Budget.
(f)    The Petition Date shall have occurred.
(g)     [Reserved.]
(h)    All first day motions, including those related to the DIP Facility, filed
by the Loan Parties and related orders entered by the Bankruptcy Court in the
Chapter 11 Cases shall be in form and substance reasonably satisfactory to the
Requisite Lenders and all such orders shall not have been vacated stayed,
reversed, modified or amended in any manner without the prior written consent of
the Requisite Lenders (which shall not be unreasonably withheld).
(i)    [Reserved.]
(j)    All reasonable out-of-pocket fees, charges and expenses (including
reasonable and documented fees and expenses of outside counsel and investment
banker fees) of the Agent and the Requisite Lenders that have been properly
submitted for payment to Borrower shall have been paid (or will be paid with the
proceeds of the Loans authorized under the Interim Order).
(k)    Subject to entry of the Interim Order, the Agent, for the benefit of the
Lenders, shall have a valid and perfected DIP Lien on and security interest in
the DIP Collateral of the Debtors on the basis and with the priority set forth
therein.
(l)    Other than the Chapter 11 Cases, there shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any Governmental Authority or facts or circumstances that, in the
reasonable opinion of the Agent and the Requisite Lenders, materially and
adversely affects any of the Transactions contemplated hereby, or that has or
could be reasonably likely to result in a Material Adverse Effect.
(m)    [Reserved.]
(n)    The Agent shall have received a certificate of a Responsible Officer of
the Borrower in form and substance reasonably satisfactory to the Requisite
Lenders certifying that (i) all representations and warranties of the Loan
Parties set forth in this Agreement are true and correct in all material
respects, (ii) no Event of Default or Default exists and (iii) other than the
Chapter 11 Cases, no Material Adverse Effect has occurred since June 30, 2020.
(o)    The Agent shall have received UCC, tax and judgment lien searches in form
and substance reasonably satisfactory to the Agent.
(p)    The Agent shall have received (for distribution to the Lenders) all
documentation and other information (including Beneficial Ownership
Certifications) about the Loan Parties as shall have been reasonably requested
in writing by the Agent at least three (3) Business Days prior to the Closing
Date and as is mutually agreed to be required by U.S. regulatory authorities
under applicable “know your customer,” beneficial ownership and anti-money
laundering rules and regulations, including the Patriot Act and Beneficial
Ownership Regulation, and if the


35





--------------------------------------------------------------------------------





Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in respect of the Borrower, in
each case, that has been requested in writing by the Agent or any Lender not
less than three (3) Business Days before the Closing Date.
(q)    The Loan Parties shall have received all material consents and permits
required by any Governmental Authority in connection with the consummation of
the Transactions.
The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

Section 6.02    Each Credit Event. The obligations of the Lenders to make any
Loan hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in writing (including by email) by
the Agent acting at the direction of the Requisite Lenders (or, with respect to
the conditions in paragraphs (a), (b), (d) and (e) at the direction of all of
the Lenders):
(a)    The representations and warranties of the Loan Parties contained in the
Loan Documents shall be true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, in all respects) as of the date of the
Borrowing (or as of such earlier date if the representation or warranty
specifically relates to an earlier date).
(b)    No Default or Event of Default shall have occurred or be continuing after
giving effect to the Borrowing.
(c)    The Agent shall have received a Borrowing Notice by the time required
under Section 2.03, provided, that the date of funding of the Final Loan
requested therein may be extended as necessary to allow satisfaction of the
condition described in clause (e) below.
(d)    In the case of an Initial Loan, (i) the Interim Order shall be in full
force and effect and shall not have been vacated, stayed or reversed or modified
or amended in any respect without the prior written consent of the Agent and the
Requisite Lenders in their sole discretion and (ii) the Borrower shall be in
compliance with the Interim Order in all material respects.
(e)    In the case of a Final Loan, (i) the Final Order shall be in full force
and effect and shall not have been vacated, stayed or reversed or modified or
amended in any respect without the prior written consent of the Agent and the
Requisite Lenders in their sole discretion and (ii) the Borrower shall be in
compliance with the Final Order in all material respects.
(f)    The Borrower shall be in pro forma compliance with Section 9.25 after
giving effect to the application of the DIP Proceeds.

ARTICLE VII    
Representations and Warranties
Each of the Loan Parties represents and warrants to the Lenders that:

Section 7.01    Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, subject to the entry by the Bankruptcy Court of the applicable
Orders has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such licenses, authorizations, consents, approvals
and foreign qualifications could not reasonably be expected to have a Material
Adverse Effect.


36





--------------------------------------------------------------------------------






Section 7.02    Authority; Enforceability. Subject to the entry by the
Bankruptcy Court of the applicable Orders, the Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, owner action. Subject to the entry by the Bankruptcy
Court of the applicable Orders, each Loan Document to which each Loan Party is a
party has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of any Loan Party and any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect and other than (i) the
recording and filing of financing statements as required by this Agreement,
(ii) the Interim Order and the Final Order, as applicable and (iii) those third
party authorizations, approvals or consents that are customarily obtained
following closing, (b) will not violate (i) in any material respect, any
applicable law or regulation or any order of any Governmental Authority or
(ii) the Organizational Documents of any Loan Party, (c) will not violate or
result in a default under any indenture, note, credit agreement or other similar
instrument binding upon any Loan Party or its Properties, or give rise to a
right thereunder to require any payment to be made by any Loan Party (other than
the Prepetition First Lien Credit Documents and Prepetition Second Lien Note
Documents, in each case, as defined in the Orders) and (d) will not result in
the creation or imposition of any Lien on any Property of any Loan Party (other
than the DIP Liens created by the Loan Documents and Orders and the Liens
arising in respect of the Prepetition Credit Agreement and the Prepetition Note
Purchase Agreement pursuant to the Orders and other Liens created pursuant to
the Orders).

Section 7.04    Financial Condition; No Material Adverse Change; Budget.
(a)    Since June 30, 2020, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) other than as resulting from the Transactions, the
business of the Borrower and the Loan Parties has been conducted only in the
ordinary course consistent with past business practices.
(b)    Neither the Borrower nor any other Loan Party has on the date of this
Agreement, after giving effect to the Transactions, any material Debt or
preferred Equity Interests (other than the Obligations, the Prepetition
Obligations, the Borrower Preferred Units, the Series A Preferred Stock and the
Series B Redeemable Preferred Stock) or any contingent liabilities, off‑balance
sheet liabilities or partnerships, liabilities for taxes, or unusual forward or
long‑term commitments or unrealized or anticipated losses from any unfavorable
commitments.
(c)    The Borrower has heretofore furnished to the Agent the Initial Budget.
The Initial Budget and each Budget Update delivered thereafter are based on good
faith estimates and assumptions believed by management of the Borrower to be
reasonable and fair in light of current conditions and facts known to the
Borrower at the time delivered.

Section 7.05    Litigation.    Other than as stayed upon the commencement of the
Chapter 11 Cases, there are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against any Loan Party that
(i) are not fully covered by insurance (except for normal deductibles) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any Loan
Document or the Transactions.

Section 7.06    Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (or for each Loan Party’s Oil and Gas
Properties where another party other than such Loan Party is the operator, to
the knowledge of the Borrower could not reasonably be expected to have a
Material Adverse Effect):


37





--------------------------------------------------------------------------------





(a)    While the Loan Parties have operated Properties, the Loan Parties and
each of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;
(b)    the Loan Parties have obtained all Environmental Permits required for
their respective operations and each of their Properties, with all such
Environmental Permits being currently in full force and effect, and no Loan
Party has received any written notice that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be denied;
(c)    the Loan Parties have not received any written claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to the Borrower’s knowledge, threatened
against any Loan Party or any of their respective Properties or as a result of
any operations at the Properties;
(d)    none of the Loan Parties owns or operates a treatment, storage, or
disposal facility requiring a permit under the RCRA, regulations thereunder or
any comparable state delegated Resource Conservation and Recovery Act program;
(e)    except as permitted under applicable laws, there has been no Release or,
to the Borrower’s knowledge, threatened Release, of Hazardous Materials
attributable to the operations of any Loan Party at, on, under or from any Loan
Party’s Properties and there are no investigations, remediations, abatements,
removals of Hazardous Materials required under applicable Environmental Laws
relating to such Releases or threatened Releases or at such Properties and, to
the knowledge of the Borrower, none of such Properties are adversely affected by
any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property;
(f)    no Loan Party has received any written notice asserting an alleged
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, including at, under, or Released or threatened to be Released from
any real properties offsite the Loan Party’s Properties and there are no
conditions or circumstances that would reasonably be expected to result in the
receipt of such written notice;
(g)    to the Loan Party’s knowledge, there has been no exposure of any Person
or Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any Loan Party or relating to any of their
Properties that would reasonably be expected to form the basis for a claim
against any Loan Party for damages or compensation and, to the Borrower’s
knowledge, there are no conditions or circumstances that would reasonably be
expected to result in the receipt of notice regarding such exposure;
(h)    no Loan Party has assumed or retained any liability of another Person
under Environmental Law or relating to Hazardous Materials, and, to the
Borrower’s knowledge, no Loan Party otherwise has any liability under any
Environmental Laws or relating to Hazardous Materials; and
(i)    the Loan Parties have provided to the Lenders complete and correct copies
of all environmental site assessment reports, investigations, studies, analyses,
and correspondence on environmental matters (including matters relating to any
alleged non‑compliance with or liability under Environmental Laws) that are in
any Loan Party’s possession or control and relating to their respective
Properties or operations thereon.

Section 7.07    Compliance with the Laws and Agreements; No Defaults.
(a)    Subject to the entry of the Orders, as applicable, each Loan Party is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


38





--------------------------------------------------------------------------------





(b)    No Loan Party is in default nor has any event or circumstance occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require such Loan Party to
Redeem or make any offer to Redeem all or any portion of any Debt outstanding
under any indenture, note, credit agreement or other similar instrument pursuant
to which any Material Indebtedness is outstanding or by which the Loan Parties
or any of their Properties is bound (in each case, which is not stayed by the
filing of the voluntary petition to commence the Chapter 11 Cases).
(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company Act. No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09    Taxes. Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect. To the knowledge of the Loan Parties, no material proposed Tax
assessment is being asserted with respect any Loan Party.

Section 7.10    ERISA. Except for matters that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:
(a)    Each Plan is, and has been, operated, administered and maintained in
substantial compliance with, and the Borrower and each ERISA Affiliate have
complied with ERISA, the terms of the applicable Plan and, where applicable, the
Code.
(b)    No act, omission or transaction has occurred that could result in
imposition on the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA.
(c)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by the Borrower or any ERISA Affiliate has been or is
reasonably expected by any Loan Party or any ERISA Affiliate to be incurred with
respect to any Plan.
(d)    No ERISA Event with respect to any Plan has occurred that has resulted or
could reasonably be expected to result in liability of the Borrower under Title
IV of ERISA to the Plan or the PBGC.
(e)    The actuarial present value of the benefit liabilities under each Plan
does not, as of the end of the Borrower’s most recently ended Fiscal Year,
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA.
(f)    Neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six‑year period preceding the date
hereof sponsored, maintained or contributed to, or had any actual liability to
any Multiemployer Plan.

Section 7.11    Disclosure; No Material Misstatements. The Loan Parties have
disclosed to the Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any Loan Party is subject, and all other existing
facts and circumstances applicable to any Loan Party, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any


39





--------------------------------------------------------------------------------





other Loan Document (as modified or supplemented by other information so
furnished) contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial or other information, the Loan Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. There are no statements or conclusions in
any Reserve Report delivered hereunder which are based upon or include
misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and the Loan Parties do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.

Section 7.12    Insurance. For the benefit of each Loan Party, the Borrower has
(a) all insurance policies sufficient for the compliance by the Loan Parties
with all material Governmental Requirements and all material agreements and
(b) insurance coverage, or self‑insurance, in at least such amounts and against
such risk (including public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Loan Parties. Schedule 7.12, as of the date
hereof, sets forth a list of all insurance maintained by the Borrower.

Section 7.13    Restriction on Liens. Other than the Orders, neither the
Borrower nor any Loan Party is a party to any material agreement or arrangement
(other than (x) the Prepetition Credit Agreement Documents, (y) the Prepetition
Note Purchase Documents and (z) Purchase Money Security Interests and Capital
Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Purchase Money Security Interests or Capital Lease), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Agent and the Lenders on
or in respect of their Properties to secure the Obligations and the Loan
Documents.

Section 7.14    Loan Parties. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Agent (which shall promptly furnish a copy to the
Lenders), which shall be a supplement to Schedule 7.14, there are no other Loan
Parties.

Section 7.15    Foreign Operations. The Borrower and the other Loan Parties do
not own any Oil and Gas Properties not located within the geographical
boundaries of the United States.

Section 7.16    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Rosehill Operating Company, LLC;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 6199183 (or, in each case, as set forth in a notice delivered
to the Agent pursuant to Section 8.01(l) in accordance with Section 12.01). The
Borrower’s principal place of business and chief executive offices are located
at the address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(l) and Section 12.01(c)). Each Loan Party’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(l)).

Section 7.17    Properties; Defensible Title, Etc.
(a)    Each Loan Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report under the
Prepetition Note Purchase Agreement and good title to all its personal
Properties other than (i) Properties sold in compliance with Section 9.11 from
time to time and (ii) certain leases lost due to failure to drill in 2020, in
each case, free and clear of all Liens except Liens permitted by Section 9.03.
After giving full effect to Liens permitted by Section 9.03, the Loan Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve Report
under the Prepetition Note Purchase Agreement, and except as otherwise provided
by statute, regulation or the standard and customary provisions of any
applicable joint operating agreement, the ownership of such Properties shall not
in any material respect obligate the Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set


40





--------------------------------------------------------------------------------





forth in the most recently delivered Reserve Report under the Prepetition Note
Purchase Agreement that is not offset by a corresponding proportionate increase
in the Loan Party’s net revenue interest in such Property.
(b)    All material leases and agreements necessary for the conduct of the
business of the Loan Parties are valid and subsisting, in full force and effect,
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default under any
such lease or leases, which could reasonably be expected to have a Material
Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Loan Parties to conduct their business in all
material respects in the same manner as its business is conducted on the date
hereof.
(d)    Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Loan Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Loan Parties either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.18    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Loan Parties
have been maintained, operated and developed in a reasonably prudent manner and
in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Loan Parties. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Loan Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Loan Parties is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells are
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Loan Parties. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.18 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.19    Gas Imbalances; Prepayments. Except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances take or pay or other
prepayments which would require any Loan Party to deliver Hydrocarbons produced
from their Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding two percent (2.0%) of the aggregate
volumes of natural gas (on an Mcf basis) listed in the Initial Reserve Report.

Section 7.20    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.20, and thereafter either disclosed in
writing to the Agent or included in the most recently delivered Reserve Report
delivered under the Prepetition Note Purchase Agreement, (a) the Loan Parties
are receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity and (b) no material agreements exist which are not cancelable on
90 days’ notice or less without penalty or detriment for the sale of production
from the Loan Parties’ Hydrocarbons (including calls on or other rights to
purchase, production, whether


41





--------------------------------------------------------------------------------





or not the same are currently being exercised) that (i) pertain to the sale of
production at a fixed price and (ii) have a maturity or expiry date of longer
than six (6) months from the date hereof.

Section 7.21    Security Interest. This Agreement and the Orders, subject to
entry of the Orders, are effective to create in favor of the Agent, subject to
the Carve-Out, for the benefit of the Secured Parties legal, valid, perfected
and enforceable DIP Collateral and continuing Liens on, and security interests
in, the DIP Collateral pledged hereunder or thereunder, in each case, with
respect to priority, subject to no Liens other than Hedge Liens (as defined in
the Orders), Administrative Adequate Protection Liens (as defined in the
Orders), Prepetition First Liens (as defined in the Orders), Prepetition Second
Liens (as defined in the Orders) and Permitted Priority Liens with the relative
priorities granted pursuant to the terms of the Orders. Pursuant to the Interim
Order and/or Final Order, no filing or other action will be necessary to perfect
or protect such DIP Liens and security interests. Pursuant to and to the extent
provided in the Interim Order and the Final Order, the Debt of the Debtors under
this Agreement will constitute part of the DIP Claim.

Section 7.22    Swap Agreements and Eligible Contract Participant. Schedule 7.22
sets forth a true and complete list of all Swap Agreements of the Loan Parties
as of the date hereof. After the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(d) sets forth a true and
complete list of all Swap Agreements of the Loan Parties, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the estimated net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied,
but excluding the Security Instruments) and the counterparty to each such
agreement.

Section 7.23    Use of Proceeds . The proceeds of the Loans shall be used in
accordance with the terms of the Approved Budget (subject to Permitted
Variances). No Loan Party is engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.

Section 7.24    Chapter 11 Cases. The Chapter 11 Cases were commenced on the
Petition Date in accordance with applicable law and proper notice has been or
will be given of (i) the motion seeking approval of the Loan Documents, the
Interim Order and the Final Order, (ii) the hearing for the entry of the Interim
Order and (iii) the hearing for the entry of the Final Order, as applicable.

Section 7.25    Anti‑Corruption Laws; Sanctions; OFAC.
(a)    Each of the Loan Parties has implemented and maintains in effect policies
and procedures designed to ensure compliance by each Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti‑Corruption Laws and applicable Sanctions.
(b)    Each Loan Party, their respective Subsidiaries, their respective officers
and employees and, to the knowledge of each Loan Party, its directors and agents
are in compliance with Anti‑Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person.
(c)    None of (i) the Loan Parties, any Subsidiary or any of their respective
directors, officers or employees, or (ii) to the knowledge of any Loan Party,
any agent of any Loan Party that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
None of the Loan Parties will directly or, to its knowledge, indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any
applicable Sanctions.

Section 7.26    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


42





--------------------------------------------------------------------------------






ARTICLE VIII    
Affirmative Covenants
From and after the Closing Date and until the DIP Termination Date, the Borrower
and each of the Loan Parties covenant and agree with the Lenders that:

Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Agent and each Lender:
(a)    Monthly LOS Reports. As soon as available, but in any event not later
than 45 days after the end of each calendar month, commencing with the first
full calendar month after the Closing Date, a report setting forth, for the
trailing twelve month period, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for such trailing twelve month period from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes, lease operating expenses and capital expenditures attributable
thereto and incurred for such trailing twelve month period.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of RRI, the
unaudited consolidating and consolidated balance sheet for RRI and its
Consolidated Subsidiaries and related statements of operations, members’ equity,
as applicable, and cash flows as of the end of and for such Fiscal Quarter and
the then elapsed portion of the Fiscal Year, setting forth in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Responsible Officer of RRI as presenting fairly in all material respects the
financial condition and results of operations of RRI and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year‑end audit adjustments and the absence of
footnotes.
(c)    Certificate of Responsible Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(b), a certificate of a
Responsible Officer of each of RRI and the Borrower in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the most
recently delivered financial statements referred to in Section 8.01(b) and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate (the “Compliance
Certificate”).
(d)    Certificate of Responsible Officer – Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(b), a certificate of a
Responsible Officer, in form and substance satisfactory to the Requisite
Lenders, setting forth as of the last Business Day of the period covered by such
financial statements, a true and complete list of all Swap Agreements of each
Loan Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), any new credit support
agreements relating thereto (other than Security Instruments) not listed on
Schedule 7.22, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.
(e)    Certificate of Insurer – Insurance Coverage. Within five (5) Business
Days following each change in the insurance maintained in accordance with
Section 8.07, certificates of insurance coverage with respect to the insurance
required by Section 8.07, in form and substance satisfactory to the Requisite
Lenders, and, if requested by the Agent or any Lender, all copies of the
applicable policies.
(f)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to RRI or any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any such Person, and a copy of any response by such Person, or
the board of directors or other appropriate governing body of such Person, to
such letter or report.


43





--------------------------------------------------------------------------------





(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by RRI or any Loan Party with the SEC or
with any national securities exchange.
(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
(i)    [Reserved].
(j)    Notice of Sales of Properties and Unwinds of Swap Agreements. In the
event the Borrower or any of its Subsidiaries intends to sell, transfer, assign,
or otherwise dispose of Oil and Gas Properties (or any Equity Interest of any
Loan Party that owns Oil and Gas Properties) or terminate, unwind, cancel or
otherwise dispose of or monetize Swap Agreements, prior written notice of such
disposition, termination, unwind or cancellation, the price thereof and the
anticipated date of closing and any other details thereof reasonably requested
by the Agent or any Lender; provided that the foregoing are subject to the prior
written consent of the Requisite Lenders in accordance with Section 9.11 herein.
(k)    Notice of Casualty Events. Prompt written notice, and in any event within
ten Business Days, of the occurrence of any Casualty Event to any Property
having a fair market value in excess of $250,000 or the commencement of any
condemnation or eminent domain action or proceeding that could reasonably be
expected to result in such a Casualty Event.
(l)    Information Regarding Borrower and Guarantors. Prompt written notice of
(and in any event no later than ten (10) days prior thereto or such other time
as the Requisite Lenders may agree) any change (i) in a Loan Party’s corporate
name or in any trade name used to identify such Person in the conduct of its
business or in the ownership of its Properties, (ii) in the location of the Loan
Party’s chief executive office or principal place of business, (iii) in the Loan
Party’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Loan Party’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Loan Party’s federal taxpayer
identification number.
(m)    Production Report and Lease Operating Statements. Concurrently with the
delivery of any financial statements pursuant to Section 8.01(b), a report
setting forth, for each Fiscal Quarter during the then current Fiscal Year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such Fiscal Quarter from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes, lease operating expenses
and capital expenditures attributable thereto and incurred for each such Fiscal
Quarter.
(n)    Variance Report. By 5:00 p.m. Houston time on each Variance Testing Date
(beginning on the First Variance Testing Date), a variance report tested for the
preceding two (2)-week period ended as of the immediately preceding Friday (the
“Variance Testing Period”; provided that the first Variance Testing Period shall
run from the day following the Petition Date through the second Friday
thereafter), in form and substance satisfactory to the Agent and the Requisite
Lenders in their reasonable discretion, detailing the following: (i) the
aggregate disbursements of the Loan Parties and aggregate receipts, in each
case, in respect of each line item during the applicable Variance Testing
Period, (ii) any variance (whether positive or negative, expressed as a
percentage) between the aggregate disbursements in respect of each line item
made during such Variance Testing Period by the Loan Parties against the
aggregate disbursements in respect of each line item for the Variance Testing
Period as set forth in the Approved Budget applicable to such Variance Testing
Period and (iii) any variance (whether positive or negative, expressed as a
percentage) between the aggregate receipts received in respect of each line item
during such Variance Testing Period by the Loan Parties against the aggregate
receipts in respect of each line item for the Variance Testing Period as set
forth in the Approved Budget applicable to such Variance Testing Period, in each
case, with a detailed explanation of any such variance in form, substance and
detail satisfactory to the Requisite Lenders in their reasonable discretion.


44





--------------------------------------------------------------------------------





(o)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including the USA
Patriot Act.
(p)    Notices of Certain Changes. Promptly, but in any event no later than
three (3) Business Days prior to the execution thereof, copies of any amendment,
modification or supplement to any of the Organizational Documents of the
Borrower or any Subsidiary.
(q)    Environmental, Social & Governance Reporting. Promptly upon request (and
in any event within ten (10) Business Days of request), any reporting or
information related to environmental, social and governance matters of the Loan
Parties as the Agent or the Lenders may reasonably request from time to time.
(r)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including any Plan or Multiemployer
Plan and any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Agent or any Lender may reasonably request.
(s)    First Lien Loan Document Information. Concurrently with the furnishing or
receipt thereof, copies of (i) any notice of default or any notice related to
the exercise of remedies, in each case pursuant to the Prepetition Credit
Facility, (ii) any amendment or other written modification of the Prepetition
Credit Facility and (iii) any other notices, reports, reporting, deliverables or
other written information provided under the terms of the Prepetition Credit
Facility or the Orders, in each case not otherwise required to be furnished to
the Agent or the Lenders pursuant to any other provisions of the Loan Documents
or the Orders.
(t)    [Reserved].
(u)    Weekly Reporting Package. By 5:00 p.m. Houston time on the last Business
Day of each week, commencing with the week following the week the Petition Date
occurs, provide to the Lenders a reporting package that includes (i) current
daily production by well (two-stream gross) provided seven days in arrears, (ii)
current accounts payable aging report, including, but not limited to, accrued
capital expenses, (iii) current corporate model as available (4+8 version or
latest equivalent), (iv) current hedge mark-to-market detail, (v) final
capitalization, including cash balance and Debt outstanding for such weekly
period, (vi) all reporting and information to be delivered under the Orders,
(vii) operations report, including current well status and anticipated capital
needs, (viii) upon request, a six-week cash flow forecast and extended monthly
liquidity budget and (ix) any other items reasonably requested by the Requisite
Lenders, in each case under this clause (u) in form and detail reasonably
satisfactory to the Requisite Lenders.

Section 8.02    Notices of Material Events. The Borrower will furnish to the
Agent and each Lender prompt written notice of the following (and, in any case,
no later than three (3) Business Days after knowledge thereof by any Loan
Party):
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Loan Parties thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    the occurrence of any Material Adverse Effect.


45





--------------------------------------------------------------------------------





Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03    Existence; Conduct of Business. The Borrower and each Loan Party
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04    Payment of Obligations. Subject to the Approved Budget (and
Permitted Variances), each Loan Party will pay its obligations, including the
Tax liabilities of each Loan Party, in each case, before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings, and the applicable Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

Section 8.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Loans according to the terms hereof, and the Borrower and each Loan
Party will do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including this
Agreement, at the time or times and in the manner specified.

Section 8.06    Operation and Maintenance of Properties. Subject to the Approved
Budget (after giving effect to Permitted Variances), the Borrower and each Loan
Party, at its own expense, will (in each case subject to any necessary order or
authorization of the Bankruptcy Court):
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in as a
reasonably prudent operator in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all applicable Governmental Requirements, including applicable pro ration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect.
(b)    maintain and keep in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its material Oil and Gas Properties and other
Properties necessary to the conduct of its business, including all equipment,
machinery and facilities as would a reasonably prudent operator.
(c)    promptly pay and discharge, or use commercially reasonable efforts to
cause to be paid and discharged, all material delay rentals, royalties, expenses
and indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary,
in accordance with industry standards, to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder.
(d)    promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub‑leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

Section 8.07    Insurance. The Borrower will maintain, with financially sound
and reputable insurance companies, insurance covering all Loan Parties, in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Within ten (10) Business Days of the Closing Date (or such later date
acceptable to the Requisite Lenders), the loss payable clauses or provisions in
the applicable insurance policy or policies insuring any of the DIP Collateral
for the Loans shall be


46





--------------------------------------------------------------------------------





endorsed in favor of and made payable to the Agent as a “lender loss payee” or
other formulation acceptable to the Requisite Lenders and such liability
policies shall name the Agent, as the Agent for the benefit of the Secured
Parties, as “additional insured”. The Borrower shall cause, within such ten (10)
Business Day period, such policies to also provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the Agent
(or ten (10) days in the case of non-payment).

Section 8.08    Books and Records; Inspection Rights. The Loan Parties will keep
proper books of record and account in accordance with GAAP. The Loan Parties
will permit any representatives designated by the Agent or the Requisite
Lenders, upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
the Requisite Lenders shall provide the Borrower and the Agent with reasonable
notice prior to any visit or inspection. In the event the Requisite Lenders
desire to conduct an audit of any Loan Party, such Lenders shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent. The Loan Parties shall reimburse the Agent and the
Requisite Lenders for all costs incurred in connection with such visitations and
inspections; provided, however that prior to the occurrence of an Event of
Default, the Loan Parties shall only be obligated to reimburse the Agent and the
Requisite Lenders for all costs incurred in connection with one (1) such
visitation and inspection per year.

Section 8.09    Compliance with Laws. The Loan Parties will comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Loan Parties will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties and their
respective directors, officers, employees and agents with applicable
Anti‑Corruption Laws and applicable Sanctions.

Section 8.10    Environmental Matters.
(a)    The Loan Parties shall: (i) comply, and shall cause its Properties and
operations to comply, with all applicable Environmental Laws, except to the
extent any breach thereof could not be reasonably expected to have a Material
Adverse Effect; (ii) not dispose of or otherwise Release any Hazardous Material,
or solid waste on, under, about or from any of the Borrower’s or the other Loan
Parties’ Properties or any other Property to the extent caused by the Borrower’s
or any of the other Loan Parties’ operations except in compliance with
applicable Environmental Laws, the disposal or Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file all
notices, and Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or the other Loan Parties’ Properties, which failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other Release of any
Hazardous Materials on, under, about or from any of the Borrower’s or the other
Loan Parties’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation, which claim
could reasonably be expected to have a Material Adverse Effect; and
(vi) establish and implement such procedures as may be necessary to continuously
determine and assure that the Borrower’s and the other Loan Parties’ obligations
under this Section 8.10(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse
Effect.
(b)    The Loan Parties will promptly, but in no event later than five Business
Days of any Loan Party becoming aware thereof, notify the Agent and the Lenders
in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any landowner or other third
party threatened in writing against the Borrower or the other Loan Parties or
their Properties of which the any Loan Party has knowledge in connection with
any Environmental Laws (excluding routine testing and corrective action) if any
Loan Party


47





--------------------------------------------------------------------------------





reasonably anticipates that such action will result in liability (whether
individually or in the aggregate) in excess of $250,000, not fully covered by
insurance, subject to normal deductibles.
(c)    If an Event of Default has occurred and is continuing, the Agent may (but
shall not be obligated to), at the expense of the Borrower and to the extent
that any Loan Party has the right to do so, conduct such Remedial Work as it
deems appropriate to determine the nature and extent of any noncompliance with
applicable Environmental Laws, the nature and extent of the presence of any
Hazardous Material and the nature and extent of any other environmental
conditions that may exist at or affect any of the Mortgaged Properties, and the
Loan Parties shall cooperate with the Agent in conducting such Remedial Work.
Such Remedial Work may include a detailed visual inspection of the Mortgaged
Properties, including all storage areas, storage tanks, drains and dry wells and
other structures and locations, as well as the taking of soil samples, surface
water samples, and ground water samples and such other investigations or
analyses as the Agent deems appropriate. The Agent and its officers, employees,
the Agents and contractors shall have and are hereby granted the right to enter
upon the Mortgaged Properties for the foregoing purposes, provided that any such
representative of the Agent shall comply with the Borrower’s safety, health and
environmental policies and shall carry and maintain adequate insurance coverages
appropriate or customary for the tasks to be performed.

Section 8.11    Further Assurances.
(a)    The Loan Parties at their sole expense will promptly execute and deliver
to the Agent all such other documents, agreements and instruments reasonably
requested by the Agent or the Requisite Lenders to comply with, cure any defects
or accomplish the conditions precedent, covenants and agreements of any Loan
Party in the Loan Documents or to further evidence and more fully describe the
collateral intended as security for the Obligations, or to correct any omissions
in this Agreement or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any DIP Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Requisite Lenders, in connection therewith.
(b)    The Loan Parties hereby authorize the Agent to file one or more financing
or continuation statements, and amendments thereto, relative to all or any part
of the Mortgaged Property without the signature of the Borrower or any other
Loan Party where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Mortgaged
Property or any part thereof shall be sufficient as a financing statement where
permitted by law.

Section 8.12    [Reserved].

Section 8.13    [Reserved].

Section 8.14    Additional Collateral; Additional Guarantors.
(a)    Upon request by the Agent or the Requisite Lenders, the Borrower and each
Loan Party shall promptly as practicable execute and deliver to the Agent all
such documents, agreements and instruments (including without limitation further
Security Instruments, mortgages, deeds of trust, financing statements,
continuation statements, and assignments of accounts and contract rights)
necessary or desirable to evidence the perfection of the security interest in
favor of the Agent for the benefit of the Secured Parties in the requested
property with the priority required by the Orders.
(b)    The Loan Parties shall promptly (and, in any event, within five (5)
Business Days of the creation or acquisition thereof) cause each newly created
or acquired Subsidiary to guarantee the Obligations pursuant to the Guaranty
Agreement. In connection with any such guaranty, the Loan Parties shall, or
shall cause (i) such Subsidiary to execute and deliver the Guaranty Agreement
(or a supplement thereto, as applicable) and a security agreement (or a
supplement thereto, as applicable) and (ii) the owners of the Equity Interests
of such Subsidiary to pledge all of the Equity Interests of such new Subsidiary
(including delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly


48





--------------------------------------------------------------------------------





executed in blank by the registered owner thereof) and to execute and deliver
such other additional closing documents, legal opinions and certificates as
shall reasonably be requested by the Requisite Lenders.
(c)    In the event that any Loan Party becomes the owner of a Subsidiary, then
the Loan Party shall (within five (5) Business Days thereof) (i) pledge 100% of
all the Equity Interests of such Subsidiary, in each case, that are owned by
such Loan Party (including, in each case, delivery of original stock
certificates, if any, evidencing such Equity Interests, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) (along with such Subsidiary) execute and
deliver such other additional closing documents and certificates as shall
reasonably be requested by the Requisite Lenders.
(d)    The Borrower hereby guarantees the payment of all Obligations of each
Loan Party (other than the Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Loan Party (other than the Borrower) in order for such
Loan Party to honor its obligations under its respective Guaranty Agreement and
other Security Instruments including obligations with respect to Swap Agreements
(provided, however, that the Borrower shall only be liable under this Section
8.14(d) for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 8.14(d), or otherwise under
this Agreement or any Loan Document, as it relates to such other Loan Parties,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower under
this Section 8.14(d) shall remain in full force and effect until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees payable hereunder and all other amounts payable under the Loan
Documents have been paid in full.

Section 8.15    ERISA Compliance. The Loan Parties will promptly furnish and
will cause its Subsidiaries and any ERISA Affiliate to promptly furnish to the
Agent (i) upon becoming aware of the occurrence of any ERISA Event or of any
Prohibited Transaction, in each case, that could reasonably be expected to
result in a Material Adverse Effect, in connection with any Plan or any trust
created thereunder, a written notice of such Loan Party or Subsidiary, as the
case may be, specifying the nature thereof, what action such Person is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (ii) upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. Promptly following receipt of a reasonable request by the Agent, the Loan
Parties will furnish and will cause each Subsidiary to promptly furnish to the
Agent copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party may request with respect to any Multiemployer Plan;
provided, that if the Loan Parties have not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, then,
upon reasonable request of the Agent, the Loan Parties shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the Agent
promptly after receipt thereof.

Section 8.16    Location of Proceeds of the Loans.
(a)    No Loan Party will deposit the proceeds of the Loans in an Account that
is not subject to a perfected lien in favor of the Agent for the benefit of the
Secured Parties with the priority required by the Orders.

Section 8.17    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

Section 8.18    Minimum Hedging Volumes. The Borrower and/or other Loan Parties
will as soon as practical after the Petition Date (and in no case later than ten
(10) Business Days after the Petition Date), enter into Swap Agreements
satisfactory to the Requisite Lenders with Approved Counterparties pursuant to
which the Loan Parties have hedged notional volumes of not less than 70% of the
reasonably anticipated projected production (based on the Initial Reserve Report
and updated by the Borrower to include wells brought into production and exclude
wells permanently shut in (as determined by the Borrower in its reasonable
discretion), in each case prior to the Closing Date) of crude oil and natural
gas, calculated separately, from Proved Developed Producing Reserves of Oil and
Gas Properties of the Loan Parties for each month during the subsequent
twenty-four (24) calendar month period immediately following the Petition Date;
provided that in each case, at least 50% of all such Swap Agreements shall be in
the form of fixed for floating swaps and the remaining percentage may be in the
form of costless collars or puts.


49





--------------------------------------------------------------------------------






Section 8.19    Milestones. Each of the Borrower and the Guarantors covenants
and agrees with each Lender that, so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document have been Paid in Full, each of the Borrower and the other
Guarantors shall and shall cause each of their Subsidiaries to ensure that each
of the milestones (with each of clauses (a), (b), (c) and (d) of this Section
8.19 being referred to herein as a “Milestone” and collectively, the
“Milestones”) set forth below is achieved in accordance with the applicable
timing referred to below (or such later dates as may be approved in writing by
the Requisite Lenders in their sole discretion):
(a)    No later than three (3) Business Days after the Petition Date, the entry
by the Bankruptcy Court of the Interim Order;
(b)    No later than forty-five (45) days after the Petition Date, the entry by
the Bankruptcy Court of the Final Order;
(c)    No later than sixty (60) days after the Petition Date, the entry by the
Bankruptcy Court of the Confirmation Order; and
(d)    No later than seventy-five (75) days after the Petition Date, the
Effective Date shall have occurred.

Section 8.20    Bankruptcy Covenants.
(a)    Notwithstanding anything in the Loan Documents (other than the Orders) to
the contrary, the Loan Parties shall in all material respects comply with all
covenants, terms and conditions and otherwise perform all obligations set forth
in the Orders in all material respects.
(b)    The Orders shall provide that the Obligations shall be entitled, on a
joint and several basis, to the benefits of section 364(c)(1) of the Bankruptcy
Code, having and shall have superpriority administrative expense claim status in
the Chapter 11 Cases, with priority over any and all unsecured claims and all
administrative expenses against the Debtors, including administrative expenses
of the kind that are specified in sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provisions of the
Bankruptcy Code, subject only to the Carve-Out, the Administrative Adequate
Protection Claims, the Hedge Claims and, until paid in full in cash, the
Prepetition First Lien Secured Obligations (including adequate protection claims
in respect thereof) and the Prepetition Note Purchase Secured Obligations
(including adequate protection claims in respect thereof) to the extent set
forth in the Orders (the “DIP Claim”).
(c)    At least two (2) Business Days prior to filing (or, if not practicable,
as soon as reasonably practicable), the Borrower shall provide the Agent and
Lenders copies of all pleadings and motions to be filed by or on behalf of any
Debtor with the Bankruptcy Court in the Chapter 11 Cases, which such pleadings
shall include the Agent and the Lenders as a notice party.

Section 8.21    Budget Updates, Weekly Calls and Approved Budget.
(a)    By 5:00 p.m. Houston time on the third Business Day of each calendar
week, commencing with the week following the week in which the Petition Date
occurs, the Borrower shall deliver to the Lenders an updated budget, consistent
with the form of the Initial Budget and containing line items of sufficient
detail to reflect the Loan Parties’ projected disbursements and projected cash
receipts for the then-upcoming thirteen (13) week period (the “Budget Update”).
Within one (1) Business Day of the Requisite Lenders’ receipt of the Budget
Update (or more frequent dates as may be requested by the Requisite Lenders),
the Borrower and Opportune LLP will attend a teleconference with the Requisite
Lenders and the Prepetition First Lien Administrative Agent (and, if elected by
either the Requisite Lenders or the Prepetition First Lien Administrative Agent,
their respective financial advisors) to update them about compliance with the
Approved Budget and the Budget Update and any other matters reasonably requested
by any Lender or the Prepetition First Lien Administrative Agent.


50





--------------------------------------------------------------------------------





(b)    By 5:00 p.m. Houston time on the date that is two (2) days prior to each
Budget Approval Deadline, the Borrower shall deliver to the Agent and the
Lenders (A) an updated budget, consistent with the form of the Initial Budget
and containing line items of sufficient detail to reflect the Loan Parties’
projected disbursements and projected cash receipts for the then upcoming
thirteen (13) week period (the “Interim Budget”) and (B) all other information
requested by the Requisite Lenders, in form and substance satisfactory to the
Requisite Lenders in their reasonable discretion. The Loan Parties hereby
acknowledge and agree that any Interim Budget provided to the Lenders shall not
amend, supplement or replace the applicable Approved Budget until the Requisite
Lenders deliver a notice (which may be delivered by electronic mail) to the
Borrower stating that the Requisite Lenders have approved of such Interim
Budget; provided, that if the Requisite Lenders do not provide such notice to
the Borrower, then the existing Approved Budget shall continue to constitute the
applicable Approved Budget until such time as either the Bankruptcy Court orders
alternative relief pursuant to dispute procedures agreed by the Borrower and the
Requisite Lenders or the subject Interim Budget is agreed to among the Borrower
and the Requisite Lenders in accordance with this Section 8.21. Once such
Interim Budget (or any alternate budget directed by the Bankruptcy Court) is so
approved in writing by the Requisite Lenders, it shall amend, supplement and
replace the prior Approved Budget and shall thereafter constitute the Approved
Budget. For the avoidance of doubt, the Borrower’s failure to obtain the
Requisite Lenders’ consent to an Interim Budget by the Budget Approval Deadline
shall not constitute an Event of Default.

Section 8.22    Use of Proceeds.
(a)    The Loan Parties shall use the proceeds of any Borrowing on or after the
Closing Date to (i) pay certain costs, fees and expenses related to the Chapter
11 Cases, (ii) make payments pursuant to any interim or final order entered by
the Bankruptcy Court pursuant to any “first day” motions permitting the payment
by the Debtors of any prepetition amounts then due and owing (the “First Day
Orders”), provided, that, the form and substance of such First Day Orders (other
than the Orders) shall be acceptable to the Requisite Lenders in their
reasonable discretion and the form and substance of the Orders shall be
acceptable to the Requisite Lenders in their sole and absolute discretion, (iii)
make the payments in respect of the Administrative Adequate Protection Claims,
Hedge Claims and otherwise to the extent permitted by the Hedge Order and (iv)
fund the working capital needs, including capital expenditure needs, of the Loan
Parties from the Closing Date until entry of the Final Order; provided, further,
that, in each case such payments, other than payments with respect to
professional fees, shall be made in accordance with the Approved Budget,
including any Permitted Variances.
(b)    The Loan Parties shall apply the proceeds of the Loans for uses solely to
the extent that any such application of proceeds shall be in compliance with the
Approved Budget, including any Permitted Variances.
(c)    Except as permitted pursuant to the Final Order, proceeds of the DIP
Facility shall not be used (i) to permit the Loan Parties or any other
party-in-interest or their representatives to challenge or otherwise contest or
institute any proceeding to determine (x) the validity, perfection or priority
of security interests in favor of or for the benefit of any of the Agent, the
Lenders, the Prepetition First Lien Lenders, the Prepetition First Lien
Administrative Agent, the Prepetition Note Agent or the Prepetition Note Holders
or (y) the enforceability of the obligations of any Loan Party under the DIP
Facility, the Prepetition Credit Facility or the Prepetition Note Purchase
Agreement or (ii) to investigate, commence or prosecute any claim, motion,
proceeding or cause of action against any of the Agent, the Lenders, the
Prepetition First Lien Lenders, the Prepetition First Lien Administrative Agent,
the Prepetition Note Agent or the Prepetition Note Holders and their respective
agents, attorneys, advisors or representatives, including, without limitation,
any lender liability claims or any claims attempting to invalidate the RSA.

ARTICLE IX    
Negative Covenants
From and after the Closing Date and until the DIP Termination Date, each of the
Loan Parties covenants and agrees with the Lenders that:

Section 9.01    [Reserved].


51





--------------------------------------------------------------------------------






Section 9.02    Debt. None of the Loan Parties will, nor will they permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:
(a)    the Loans or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Loans or other Obligations arising
under the Loan Documents;
(b)    Debt outstanding as of the Petition Date and set forth on Schedule 9.02;
(c)    Debt associated with worker’s compensation claims, bonds or surety
obligations required by Governmental Requirements or by third parties in the
ordinary course of business in connection with the operation of, or provision
for the abandonment and remediation of, the Oil and Gas Properties;
(d)    [reserved];
(e)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(f)    obligations to royalty, overriding and working interest owners, joint
interest obligations, trade payables and other lease operating expenses incurred
in the ordinary course of business which are not more than ninety (90) days past
due;
(g)    Debt associated with appeal bonds and bonds or sureties provided to any
Governmental Authority or to any other Person in connection with the operation
of the Oil and Gas Properties, including with respect to plugging, facility
removal and abandonment of the Oil and Gas Properties;
(h)    Debt or other obligations of the type described under clause (c) of the
definition thereof (whether or not then overdue by more than ninety (90) days as
of the Closing Date) that are in existence as of the Closing Date;
(i)    to the extent constituting Debt, obligations in respect of Swap
Agreements in accordance with the Hedge Order and this Agreement;
(j)    other Debt that is not in respect of borrowed money since the Petition
Date not to exceed $200,000 in the aggregate at any time outstanding;
(k)    any guarantee of any other Debt permitted to be incurred hereunder; and
(l)    Debt as of the Petition Date in respect of the Prepetition Credit
Facility, the Prepetition Note Purchase Agreement, the Borrower Preferred Units,
the Series A Preferred Stock and the Series B Redeemable Preferred Stock,
together with interest accrued thereon.

Section 9.03    Liens. None of the Loan Parties will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
(a)    Liens securing the payment of any Obligations;
(b)    Excepted Liens;
(c)    Liens outstanding as of the Petition Date and set forth on Schedule 9.03;
(d)    Liens securing the Prepetition First Lien Secured Obligations and the
Prepetition Note Purchase Secured Obligations;


52





--------------------------------------------------------------------------------





(e)    landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens filed during the Chapter 11 Case with respect to Debt incurred
under Section 9.02(f), (h) or (j); and
(f)    other Liens securing obligations (other than Debt for borrowed money)
since the Petition Date not to exceed $200,000 in the aggregate at any time
outstanding.

Section 9.04    Restricted Payments. None of the Loan Parties will, nor will
they permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except Subsidiaries may declare
and pay dividends and other Restricted Payments to the Borrower.

Section 9.05    Investments, Loans and Advances. None of the Loan Parties will,
nor will they permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
(a)    Investments existing on the Petition Date as set forth on Schedule 9.05;
(b)    accounts receivable arising in the ordinary course of business;
(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof;
(d)    commercial paper maturing within one year from the date of acquisition
thereof rated in one of the two highest grades by S&P or Moody’s;
(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;
(f)    Investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s or AAA by S&P;
(g)    Investments (i) made by the Borrower in or to its Subsidiaries that are
Loan Parties or (ii) made by Loan Parties in or to each other or the Borrower;
provided, that, as a condition thereto, the Borrower and Loan Parties have taken
all such actions to the satisfaction of the Agent and Requisite Lenders
necessary (if any) to maintain the Agent’s perfected lien on the Property
subject to such Investment with the priority required by the Orders;
(h)    [reserved];
(i)    Investments pursuant to Swap Agreements or hedging agreements otherwise
in accordance with the Hedge Order and permitted under this Agreement;
(j)    Investments constituting immaterial deposits made in connection with the
purchase of goods or services in the ordinary course of business and consistent
with past practice; and
(k)    other Investments in the aggregate since the Petition Date not to exceed
$200,000.

Section 9.06    Nature of Business; No International Operations. The Loan
Parties will not allow any material change to be made in the character of their
business as an independent oil and gas exploration and production company. The
Loan Parties will not (i) acquire or make any other expenditures (whether such
expenditure is capital,


53





--------------------------------------------------------------------------------





operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States or (ii) acquire or
create any Foreign Subsidiary.

Section 9.07    Proceeds of the Loans. The Loan Parties will not permit the
proceeds of the Loans to be used for any purpose other than those permitted by
Section 7.23. No Loan Party nor any Person acting on behalf of any Loan Party
has taken or will take any action which causes any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Agent or the Requisite Lenders, the Borrower will
furnish to the Agent and each Lender FR Form U‑1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Loan Parties shall not use, and shall ensure that their Subsidiaries and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan:
(a)    in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti‑Corruption Laws,
(b)    for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or,
(c)    in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 9.08    ERISA Compliance. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Loan Parties will not, and will not
permit any Subsidiary to, at any time:
(a)    Allow any ERISA Event to occur; or
(b)    Contribute to or assume an obligation to contribute to, or permit any
Subsidiary to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Loan Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, none of the Loan Parties will, nor will they permit any Subsidiary
to, discount or sell (with or without recourse) any of its account receivables.

Section 9.10    Mergers, Etc. No Loan Party will merge into or with or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person, (whether now owned or hereafter acquired), or
liquidate or dissolve.

Section 9.11    Sale of Properties and Termination of Hedging Transactions. None
of the Loan Parties will, nor will they permit any Subsidiary to, sell, assign,
farm‑out, convey or otherwise transfer any Property (subject to Section 9.10) or
otherwise monetize any Swap Agreement in respect of commodities, in each case,
except for:
(a)    the sale of inventory (including Hydrocarbons) in the ordinary course of
business;
(b)    subject to the Orders, farmouts in the ordinary course of business of
undeveloped acreage or undrilled depths to which no Proved Reserves were
attributable to in the most recent Reserve Report delivered to the Agent and the
Requisite Lenders and assignments in connection with such farmouts, in each
case, approved by the Requisite Lenders in their sole discretion;


54





--------------------------------------------------------------------------------





(c)    the sale or transfer of immaterial equipment that is no longer necessary
for the business of a Loan Party or are replaced by equipment of at least
comparable value and use, in each case, in the ordinary course of business;
(d)    [reserved;]
(e)    the pooling or unitization of Oil and Gas Properties to which no Proved
Reserves are attributed in the ordinary course of business, to the extent
approved by the Requisite Lenders in their sole discretion;
(f)    the sale or transfer of other Property in an amount not to exceed
$200,000 in the aggregate since the Petition Date; and
(g)    Casualty Events.

Section 9.12    Sales and Leasebacks. None of the Loan Parties will, nor will
they permit any Subsidiary to, enter into any arrangement with any Person
providing for the leasing by any Loan Party of real or personal property that
has been or is to be sold or transferred by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party.

Section 9.13    Environmental Matters. None of the Loan Parties will, nor will
they permit any Subsidiary to, (a) cause or knowingly permit any of its Property
to be in violation of, or (b) do anything or knowingly permit anything to be
done which will subject any such Property to any Remedial Work (other than
Remedial Work done in the ordinary course of business) under, any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect; it
being understood that clause (b) above will not be deemed as limiting or
otherwise restricting any obligation to disclose any relevant facts, conditions
and circumstances pertaining to such Property to the appropriate Governmental
Authority.

Section 9.14    Transactions with Affiliates. None of the Loan Parties will, nor
will they permit any Subsidiary to, enter into any transaction, including any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate; provided that the foregoing shall not apply to (a)
transactions as in effect as of the Petition Date and set forth on Schedule
9.14, (b) transactions among or between the Loan Parties, and (c) transactions
among the Loan Parties and their Affiliates entered into in connection with the
Crude Oil Gathering Agreement and the Gas Gathering Agreement (in each case as
defined in the Business Combination Agreement).

Section 9.15    Negative Pledge Agreements; Dividend Restrictions. None of the
Loan Parties will, nor will they permit any Subsidiary to, create, incur, assume
or suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts (a) the granting, conveying, creation or imposition of
any Lien on any of its Property to secure the Obligations or which requires the
consent of other Persons in connection therewith or (b) any Loan Party from
paying dividends or making distributions to any Loan Party or receiving any
money in respect of Debt or other obligations owed to it, or which requires the
consent of or notice to other Persons in connection therewith; provided that
(i) the foregoing shall not apply to restrictions and conditions under the Loan
Documents, the Prepetition Credit Agreement Documents, the Prepetition Note
Purchase Documents or the Orders and (ii)  clause (a) of the foregoing shall not
apply to (A)  customary provisions in leases restricting the assignment thereof,
(B) customary provisions restricting assignment of any licensing agreement (in
which a Loan Party or its Subsidiaries are the licensee) with respect to a
contract entered into by a Loan Party or its Subsidiaries in the ordinary course
of business, (C) customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any Oil
and Gas Properties of a Loan Party and its Subsidiaries and (D) provisions in
agreements related to Capital Leases and purchase money Debt permitted to be
incurred and outstanding under the Prepetition Note Purchase Agreement and the
Prepetition Credit Agreement, in each case as in effect at the time of
incurrence of such Debt.

Section 9.16    Take‑or‑Pay or Other Prepayments. None of the Loan Parties will,
nor will they permit any Subsidiary to, allow take‑or‑pay or other prepayments
with respect to the Oil and Gas Properties of any Loan Party


55





--------------------------------------------------------------------------------





that would require any Loan Party to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor.

Section 9.17    Swap Agreements. None of the Loan Parties will, nor will they
permit any Subsidiary to, enter into any Swap Agreements with any Person other
than:
(a)    Swap Agreements in respect of commodities (i) with an Approved
Counterparty, (ii) which have a tenor not greater than five (5) years and
(iii) the notional volumes for which (when aggregated and netted with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed and at any time thereafter (such
notional volumes to be based upon the projections contained in the then‑most
recently delivered Reserve Report), for the sixty (60) month period from the
date such Swap Agreement (including each trade or transaction) is executed, 100%
of the reasonably anticipated projected production (as such production is
projected in the most recent Reserve Report (which may be the Initial Reserve
Report) delivered pursuant to the terms of this Agreement) from Proved Oil and
Gas Properties of the Loan Parties for each of crude oil, natural gas and
natural gas liquids, calculated separately; provided that (1) in each case, at
least 50% of all commodity hedge transactions shall be in the form of fixed for
floating swaps and the remaining percentage may be in the form of costless
collars or puts, (2) in no event shall any Swap Agreement contain any
requirement, agreement or covenant for any Loan Party to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (other than under the Security Instruments, the Hedge Order, and/or
the Prepetition Credit Agreement Documents), (3) Swap Agreements shall only be
entered into in the ordinary course of business (and not for speculative
purposes, as reasonably determined by the Requisite Lenders), and (4) no Swap
Agreement in respect of commodities shall be terminated, unwound, cancelled or
otherwise disposed of except to the extent permitted by Section 9.11;
(b)    Swap Agreements in respect of interest rates with an Approved
Counterparty, the notional amounts of which, when aggregated with all other
interest rate Swap Agreements of the Loan Parties then in effect, do not exceed
75% of the then outstanding principal amount of the Loan Party’s aggregate Debt
for borrowed money; provided that in no event shall any Swap Agreement contain
any requirement, agreement or covenant for any Loan Party to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures other than collateral provided for in, and upon the terms and
conditions set forth in, this Agreement, the relevant Security Instruments, the
Hedge Order, and the Prepetition Credit Agreement Documents.

Section 9.18    Amendments to Organizational Documents and Material Contracts.
None of the Loan Parties will, nor will they permit any Subsidiary to, other
than as contemplated by the RSA, (a) amend, supplement or otherwise modify (or
permit to be amended, supplemented or modified) its Organizational Documents,
the Crude Oil Gathering Agreement, the Gas Gathering Agreement, and the Tax
Receivable Agreement, in any material respect that could reasonably be expected
to be adverse to the interests of the Agent or the Lenders in their capacity as
such without the consent of the Requisite Lenders, other than (i) amendments
that delete or reduce any fees payable by any Loan Party to a Person other than
the Agent or any Lender, (ii) the termination of services provided under the
Transition Services Agreement as contemplated therein or (iii) the extension of
services under the Transition Services Agreements on substantially similar
commercial terms, or (b) (i) amend, supplement or otherwise modify (or permit to
be amended, supplemented or modified) any agreement to which it is a party,
(ii) terminate, replace or assign any of the Loan Party’s interests in any
agreement or (iii) permit any agreement not to be in full force and effect and
binding upon and enforceable against the parties thereto, in each case if such
occurrence could be reasonably expected to result in a Material Adverse Effect.
Notwithstanding the foregoing, none of the Loan Parties will, nor will they
permit any Subsidiary to, amend, supplement or otherwise modify (or permit to be
amended, supplemented or modified) any provision of its Organizational Documents
with respect to preferred Equity Interests, including ownership, issuance or
distributions with respect thereto, without the consent of the Requisite
Lenders.

Section 9.19    Changes in Fiscal Periods. None of the Loan Parties will, nor
will they permit any Subsidiary to, have its Fiscal Year end on a date other
than December 31 or change its method of determining Fiscal Quarters.


56





--------------------------------------------------------------------------------






Section 9.20    No Subsidiaries. None of the Loan Parties will, nor will they
permit any Subsidiary to, own or create directly or indirectly any Subsidiaries
other than any Subsidiary formed after the Closing Date that joins this
Agreement as a Guarantor in accordance with Section 8.14(b).

Section 9.21    [Reserved].

Section 9.22    Marketing Activities. None of the Loan Parties will, nor will
they permit any Subsidiary to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their Proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Loan Parties that any of the Loan Parties has the right to market pursuant
to joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (iii) other
contracts for the purchase and/or sale of Hydrocarbons of third parties
(A) which have generally offsetting provisions (i.e. corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (B) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.

Section 9.23    Amendments to Senior Debt; Collateral. The Loan Parties shall
not amend, waive, modify or supplement and shall not consent to any amendment,
waiver, modification or supplement to the Prepetition Credit Agreement
Documents, the Prepetition Note Purchase Documents, or incur, create, assume or
suffer to exist any Prepetition First Lien Secured Obligations or any
Prepetition Note Purchase Secured Obligations (other than as expressly
contemplated by the Orders).

Section 9.24    Negative Pledge; Restrictions on Guarantees. Neither RRI nor
Intermediate Holdco will create, incur or permit to exist any Lien or claim on,
in or to its Equity Interests in the Borrower or the Intermediate Holdco, as
applicable. Both RRI and Intermediate Holdco will defend its Equity Interests in
the Borrower and the Intermediate Holdco, as applicable against, and take all
such other action as is necessary to remove any Lien or claim on, in or to its
Equity Interests in the Borrower and the Intermediate Holdco, as applicable, at
its sole cost and expense.

Section 9.25    Compliance with Budget. Except as approved by the Requisite
Lenders, the Loan Parties shall not permit, as of any Variance Testing Date,
commencing with the First Variance Testing Date, the actual cash disbursements
made by the Loan Parties in respect of any line-item during such Variance
Testing Period to be greater than fifteen-percent (15%) of the corresponding
line-item for the Loan Parties set forth in the Approved Budget for such
Variance Testing Period; provided, that the cash expenses and disbursements
considered for determining compliance with the Approved Budget for purposes of
this Agreement shall exclude (i) royalty payments, production and ad valorem
taxes, or other disbursements calculated based on the volume or amount of oil,
gas, or natural gas liquid production, (ii) the Loan Parties’ disbursements and
expenses in respect of professional fees during such Variance Testing Period,
(iii) interest, financing fees and bank fees and service charges paid during
such Variance Testing Period to the extent such interest and fees are permitted
to be paid in cash by the Bankruptcy Plan, and (iv) net hedge settlements or
termination payments during such Variance Testing Period. For the avoidance of
doubt, any reference to “written consent” hereunder shall include consent
granted by email. Any additional variances will be subject to the written
consent of the Requisite Lenders in their sole discretion.

Section 9.26    Chapter 11 Claims. Except for the Carve-Out, the adequate
protection liens under the Orders of the Prepetition First Lien Lenders or their
Affiliates, the Prepetition First Lien Administrative Agent, the Prepetition
Note Agent and the Prepetition Note Holders, the Permitted Priority Liens and
the claims in respect of Swap Agreements set forth in the Hedge Order, the Loan
Parties shall not directly or indirectly incur, create, assume, suffer to exist,
permit, petition for or fail to object to any administrative expense claim or
Lien that is pari passu with or senior to the claims or DIP Liens granted under
the Loan Documents or Orders, as the case may be, of the Agent and the Lenders
against the Loan Parties, or seek authority from the Bankruptcy Court to do so.

Section 9.27    Revisions of Orders; Applications to Bankruptcy Court; Claims.
The Loan Parties shall not directly or indirectly, (a) seek, support, consent to
or suffer to exist any modifications, stay, vacation or amendment of


57





--------------------------------------------------------------------------------





any Order or any other order of the Bankruptcy Court except for (i)
modifications and amendments that do not affect the interests of the Agent, the
Lenders, the Prepetition Note Agent or the Prepetition Note Holders, as
determined by the Requisite Lenders and (ii) any modifications and amendments
agreed to in writing by the Requisite Lenders, in their sole discretion, and
consistent with the RSA or (b) apply to the Bankruptcy Court for authority to
take any action prohibited by Article VIII, this Article IX or Article X (except
to the extent such application and the taking of such action is conditioned upon
receiving the written consent of the Requisite Lenders, in their sole
discretion, and consistent with the RSA).

Section 9.28    Prepetition Obligations. Until Payment in Full, no Loan Party
shall use the proceeds of the Loans to pay prepetition obligations, except as
permitted by the Hedge Order, the Orders or any other order of the Bankruptcy
Court in form and substance satisfactory to the Requisite Lenders in their sole
discretion, in compliance with the Approved Budget (subject to Permitted
Variances) and consistent with the RSA.

ARTICLE X    
Events of Default; Remedies

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof, by acceleration, mandatory prepayment or
otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of two (2) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, notice, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made (or, to the extent that any such
representation and warranty is qualified by materiality, such representation and
warranty (as so qualified) shall prove to have been incorrect in any respect
when made or deemed made);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 8.01(n), (s) or (u), Section 8.02, Section
8.03, Section 8.14, Section 8.15, Section 8.16, Section 8.17, Section 8.18,
Section 8.20, Section 8.21, Section 8.22 or in Article IX or (ii) Section 8.01
(other than clauses (n), (s) or (u)) and, in the case of this clause (ii), such
failure shall continue unremedied for a period of five (5) days after the
earlier to occur of (A) notice thereof from the Agent to the Borrower (which
notice will be given at the request of any Lender) or (B) a Responsible Officer
of the Borrower or such other Loan Party otherwise becoming aware of such
default;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in Section
10.01(a), Section 10.01(b), Section 10.01(c) or Section 10.01(d)) or any other
Loan Document, and such failure shall continue unremedied for a period of
fifteen (15) days after the earlier to occur of (A) notice thereof from the
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of any Loan Party otherwise becoming aware of such
default;
(f)    any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any grace
periods applicable thereto, which is not stayed by the filing of the voluntary
petition to commence the Chapter 11 Cases and which is otherwise permitted to
not be paid under the Orders;


58





--------------------------------------------------------------------------------





(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the Lender or Lenders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require any Loan Party to make an offer in respect
thereof, which is not stayed by the filing of the voluntary petition to commence
the Chapter 11 Cases;
(h)    other than with respect to the Chapter 11 Cases, an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Loan Party, or
its or their debts, or of a substantial part of its or their assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any other Loan
Party or for a substantial part of its or their assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    other than with respect to the Chapter 11 Cases, any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its or their assets, (iv) file an answer admitting the
material allegations of a petition filed against it or them in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the foregoing; or
(vii) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party to enforce any such judgment;
(k)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Loan Party thereto or shall be repudiated by any of them or cease to create
valid and perfected Liens of the priority required thereby on the DIP Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or any Loan Party or any of their Affiliates shall so state in
writing;
(l)    (i) an ERISA Event occurs with respect to a Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;
(m)    a Change in Control shall occur other than as a result of the
transactions contemplated by the RSA; or
(n)    the occurrence of any of the following in any Chapter 11 Case:
(i)    termination of the RSA or the occurrence of any event, occurrence or
default under the RSA that gives any party to the RSA a right to terminate the
RSA (unless waived in accordance with the RSA);


59





--------------------------------------------------------------------------------





(ii)    filing of a plan of reorganization under Chapter 11 of the Bankruptcy
Code by the Debtors (other than the Bankruptcy Plan) that has not been consented
to by the Requisite Lenders or is not consistent with the RSA or that does not
propose to indefeasibly repay the Obligations and the Prepetition Note Purchase
Secured Obligations in full in cash upon the effectiveness thereof, other than
as provided in the Bankruptcy Plan, unless otherwise consented to by the
Requisite Lenders;
(iii)    any of the Debtors shall file a pleading seeking to vacate or modify
any of the Orders without the prior written consent of the Requisite Lenders;
(iv)    entry of an order without the prior written consent of the Requisite
Lenders or, if required, consent required under the RSA, amending, supplementing
or otherwise modifying the Orders (other than, in respect of the Interim Order,
the entry of the Final Order);
(v)    reversal, vacatur or stay of the effectiveness of the Orders (other than,
in respect of the Interim Order, the entry of the Final Order), unless consented
to in writing by the Requisite Lenders or, if required, consent required under
the RSA;
(vi)    a failure by the Loan Parties to comply with any provision of the
Orders;
(vii)    dismissal of the Chapter 11 Case of a Debtor or conversion of the
Chapter 11 Case of any Loan Party to a case under Chapter 7 of the Bankruptcy
Code (or the filing of any pleading by a Debtor seeking, consenting to or
otherwise supporting such action);
(viii)    appointment of a Chapter 11 trustee or responsible officer or examiner
with enlarged powers relating to the operation of the business of any Debtor (or
the filing of any pleading by a Debtor seeking, consenting to or otherwise
supporting such action);
(ix)    any sale of all or substantially all assets of the Debtors pursuant to
section 363 of the Bankruptcy Code, unless (i) the proceeds of such sale
indefeasibly satisfy the Obligations and the Prepetition Note Purchase Secured
Obligations in full in cash upon the consummation thereof or (ii) such sale is
consented to by the Requisite Lenders;
(x)    failure to meet a Milestone, unless extended or waived pursuant to a
prior written consent of the Requisite Lenders;
(xi)    granting of relief from the Automatic Stay in the Chapter 11 Cases to
permit foreclosure or enforcement on any assets of the Borrower or any other
Loan Party, unless consented to in writing by the Requisite Lenders;
(xii)    the Debtors’ filing of (or supporting another party in the filing of) a
motion seeking entry of, or the entry of an order by the Bankruptcy Court,
granting any superpriority claim or lien (except as contemplated by the Hedge
Order and the Orders) which is senior to or pari passu with the Lenders’ claims
under the DIP Facility;
(xiii)    the Debtors’ filing of (or supporting another party in the filing of)
a motion seeking entry of an order approving any key employee incentive plan,
employee retention plan or comparable plan, without the prior written consent of
the Requisite Lenders;
(xiv)    the Debtors shall seek, or shall support any other person’s motion
seeking (including, in any such case, verbally in any court of competent
jurisdiction or by way of any motion or pleading with the Bankruptcy Court, or
any other writing to another party in interest by the Loan Parties) to challenge
the extent, validity, perfection, priority or enforceability of any of the Liens
or obligations of the parties under the Prepetition Note Purchase Documents or
the Loan Documents;


60





--------------------------------------------------------------------------------





(xv)    payment of or granting of adequate protection, other than as expressly
provided herein or in the Orders or consented to by the Requisite Lenders;
(xvi)    expiration or termination of the period provided by section 1121 of the
Bankruptcy Code for the exclusive right to file a plan, with respect to any Loan
Party;
(xvii)    cessation of the DIP Liens or the DIP Claims to be valid, perfected
and enforceable in all respects with the priority required by the Orders;
(xviii)    Permitted Variances under the Approved Budget are exceeded for any
period of time without consent of or waiver by the Requisite Lenders;
(xix)    any uninsured judgments are entered with respect to any post-petition
non-ordinary course claims against any of the Debtors or any of their respective
affiliates in a combined aggregate amount in excess of $250,000 unless stayed;
(xx) any Loan Party asserting any right of subrogation or contribution against
any other Loan Party until all borrowings under the DIP Facility are paid in
full in cash and the commitments are terminated;
(xxi)    an order shall be entered in any of the Chapter 11 Cases, without the
prior written consent of the Requisite Lenders (i) to permit any administrative
expense or any claim (now existing or hereafter arising of any kind or nature
whatsoever) to have administrative priority equal or superior to the DIP Claim
(other than the Carve-Out or as otherwise expressly provided for in the Hedge
Order and/or the Orders) or (ii) granting or permitting the grant of a Lien that
is equal in priority or senior to the DIP Liens (other than the Carve-Out or as
otherwise expressly provided for in the Hedge Order and/or the Orders), or the
filing by any Loan Party of a motion or application seeking entry of such an
order;
(xxii)    other than the Confirmation Order confirming the Bankruptcy Plan in
accordance with the RSA, an order shall be entered by the Bankruptcy Court
confirming a plan of reorganization or liquidation in any of the Chapter 11
Cases which does not indefeasibly pay in full in cash the Obligations and the
Prepetition Note Purchase Secured Obligations upon the effective date of such
plan, unless consented to in writing by the Requisite Lenders;
(xxiii)    the payment of any prepetition claim other than (i) as consented to
by the Requisite Lenders, (ii) as expressly identified in and authorized by the
Approved Budget, (iii) permitted under the terms of this Agreement or (iv) as
authorized by the Bankruptcy Court pursuant to the “first day” or “second day”
orders or the Hedge Order or the Orders and reflected in the Approved Budget;
(xxiv)    any Person shall obtain a judgment or similar determination under
Section 506(a) of the Bankruptcy Code with respect to the Prepetition Note
Purchase Secured Obligations;
(xxv)    any of the Loan Parties or any of their Subsidiaries, or any person
claiming by or through any of the Loan Parties or their Subsidiaries, shall
obtain court authorization to commence, or shall commence, join in, assist,
support or otherwise participate as an adverse party in any suit or other
proceeding against (x) the Agent or the Lenders or (y) the Prepetition Note
Agent or the Prepetition Note Holders;
(xxvi)    the entry of a final non-appealable order in the Chapter 11 Cases
charging any of the Collateral under the Prepetition Note Purchase Agreement or
the DIP Collateral under Section 506(c) of the Bankruptcy Code against the
Prepetition Note Holders or the Lenders or the commencement of any other actions
by the Loan Parties, that challenges the rights and remedies of


61





--------------------------------------------------------------------------------





the Prepetition Note Agent or the Prepetition Note Holders in any of the Chapter
11 Cases or that is inconsistent with the Loan Documents;
(xxvii)    the entry of an order (other than the Hedge Order and the Orders) in
any of the Chapter 11 Cases seeking authority to use cash collateral (other than
with the prior written consent of the Requisite Lenders) or to obtain financing
under Section 364 of the Bankruptcy Code;
(xxviii)    the entry of an order modifying or terminating any of the rights of
the Agent, the Lenders, the Prepetition Note Agent or the Prepetition Note
Holders under any Order (except with respect to the entry of the Final Order),
unless consented to in writing by the Requisite Lenders; or
(xxix)    the termination of the consensual use of Cash Collateral (as defined
in the Orders) or the occurrence of any other Termination Event (as defined in
the Orders).

Section 10.02    Remedies.
(a)    In the case of an Event of Default, at any time thereafter during the
continuance of such Event of Default and subject to the Orders and Section
2.07(a), the Agent may with the consent of the Requisite Lenders or shall at the
request of the Requisite Lenders, by notice to the Borrower, take any of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii) by
written notice to the Borrower, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees, (including the Upfront Fee and Backstop
Fee) premiums and other obligations of the Loan Parties accrued and payable
hereunder and under the Loans and the other Loan Documents, shall become due and
payable in cash immediately, without presentment, demand (other than written
notice), protest, notice of intent to accelerate, notice of acceleration or
other notice of any kind, all of which are hereby waived by each Loan Party,
charge the Default Rate under the DIP Facility, (iii) charge the Default Rate
and (iv) subject to the Orders, take any other action or exercise any other
right or remedy (including without limitation, with respect to the DIP
Collateral and the Liens in favor of the Agent on behalf of the Secured Parties)
permitted under the Loan Documents, the Orders or applicable law.
(b)    [Reserved].
(c)    In the case of the occurrence of an Event of Default, the Agent (at the
direction of the Requisite Lenders) will have all other rights and remedies
available at law and equity, subject to the Orders and Section 2.07(a).
(d)    All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall, subject to the Orders and Section 2.07(a), be
applied:
(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Agent in its capacity
as such (including any costs and expenses related to foreclosure or realization
upon, or protecting, DIP Collateral);
(ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders
and the other Indemnitees under Section 12.03;
(iii)    third, pro rata to payment of accrued Interest (including interest at
the Default Rate, if any) on the Loans;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans which
have not yet been reimbursed by or on behalf of the Borrower at such time;


62





--------------------------------------------------------------------------------





(v)    fifth, pro rata to any other Obligations; and
(vi)    sixth, any excess, after all of the Obligations shall have been Paid in
Full in cash, shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

ARTICLE XI    
The Agent

Section 11.01    Appointment; Powers. U.S. Bank National Association is hereby
appointed the Agent hereunder and under the other Loan Documents and each Lender
hereby authorizes U.S. Bank National Association, in such capacity, to act as
its agent (including as collateral agent) in accordance with the terms hereof
and the other Loan Documents. The Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable. The
provisions of this Section 11.01 are solely for the benefit of the Agent and the
Lenders and no Loan Party shall have any rights as a primary or third party
beneficiary of any of the provisions thereof, except as expressly set forth
herein. In performing its functions and duties hereunder, the Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Loan Party or any Affiliate thereof.

Section 11.02    Duties and Obligations of the Agent. Each Lender irrevocably
authorizes the Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies and perform such duties hereunder and under the
other Loan Documents as are specifically delegated or granted to the Agent by
the terms hereof and thereof, together with such actions, powers, rights and
remedies as are reasonably incidental thereto. The Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Loan Documents. Without limiting the generality of the foregoing, the Agent
shall not have or be deemed to have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon the Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

Section 11.03    General Immunity.
(a)    No Responsibility for Certain Matters. The Agent shall not be responsible
to any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Agent to the Lenders or by or on behalf of any Loan
Party to the Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
The Agent shall not be responsible for the satisfaction of any condition set
forth in Article VI or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Agent. The Agent will
not be required to take any action that is contrary to applicable law or any
provision of this Agreement or any Loan Document. Anything contained herein to
the contrary notwithstanding, the Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the component amounts
thereof.
(b)    Exculpatory Provisions. Subject to clause (b)(ii) hereof further limiting
the liability of the Agent, neither the Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Agent under or in connection with any of the Loan
Documents, except to the extent caused by the Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order. The Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder, except
powers and authority expressly contemplated hereby or thereby, unless and until
the Agent shall have received written instructions in respect thereof from
Requisite


63





--------------------------------------------------------------------------------





Lenders (or the Lenders as may be required to give such instructions under
Section 12.02) or in accordance with the applicable Security Instrument, and,
upon receipt of such instructions from Requisite Lenders (or the Lenders, as the
case may be), or in accordance with the other applicable Security Instrument, as
the case may be, the Agent shall act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected and free from liability in
relying on opinions and judgments of attorneys (who may be attorneys for the
Loan Parties), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against Agent
as a result of the Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or the Lenders as may be required to give such
instructions under Section 12.02) or in accordance with the applicable Security
Instrument. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders (as required by this
Agreement) and until such instructions are received, the Agent shall act, or
refrain from acting, as it deems advisable. If the Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders. No provision of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby shall require Agent to:
(i) expend or risk its own funds or provide indemnities in the performance of
any of its duties hereunder or the exercise of any of its rights or power or
(ii) otherwise incur any financial liability in the performance of its duties or
the exercise of any of its rights or powers. The Agent shall not be responsible
for (i) perfecting, maintaining, monitoring, preserving or protecting the
security interest or lien granted under this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, (ii) the filing,
re-filing, recording, re- recording or continuing of any document, financing
statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times, or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the DIP Collateral. The actions described in items (i) through
(iii) of the immediately preceding sentence shall be the responsibility of the
Lenders and the Loan Parties. The Agent shall not be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as the Agent. The Agent has accepted and is bound by the Loan Documents executed
by the Agent as of the date of this Agreement and, as directed in writing by the
Requisite Lenders, the Agent shall execute additional Loan Documents delivered
to it after the date of this Agreement; provided, however, that such additional
Loan Documents do not adversely affect the rights, privileges, benefits and
immunities of the Agent. The Agent will not otherwise be bound by, or be held
obligated by, the provisions of any loan agreement, indenture or other agreement
governing the Obligations (other than this Agreement and the other Loan
Documents to which such Agent is a party). No written direction given to the
Agent by the Requisite Lenders or any Loan Party that in the sole judgment of
the Agent imposes, purports to impose or might reasonably be expected to impose
upon Agent any obligation or liability not set forth in or arising under this
Agreement and the other Loan Documents will be binding upon Agent unless Agent
elects, at its sole option, to accept such direction. The Agent shall not be
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement or the other Loan Documents arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; business
interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action. Beyond the exercise of reasonable
care in the custody of the DIP Collateral in the possession or control of the
Agent or its bailee, the Agent will not have any duty as to any other DIP
Collateral or any income thereon or as to preservation of rights against prior
parties or any other rights pertaining thereto. The Agent will be deemed to have
exercised reasonable care in the custody of the DIP Collateral in its possession
if the DIP Collateral is accorded treatment substantially equal to that which it
accords its own property, and Agent will not be liable or responsible for any
loss or diminution in the value of any of the DIP Collateral by reason of the
act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Agent in good faith. The Agent will not be responsible for the
existence, genuineness or value of any of the DIP Collateral or for the
validity, perfection, priority or enforceability of the DIP Liens in any of the
DIP Collateral, whether impaired by operation of law or by reason of any action
or omission to act


64





--------------------------------------------------------------------------------





on its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Agent, as determined
by a court of competent jurisdiction in a final, nonappealable order, for the
validity or sufficiency of the DIP Collateral or any agreement or assignment
contained therein, for the validity of the title of any grantor to the DIP
Collateral, for insuring the DIP Collateral or for the payment of taxes,
charges, assessments or DIP Liens upon the DIP Collateral or otherwise as to the
maintenance of the DIP Collateral. The Agent hereby disclaims any representation
or warranty to the present and future Lenders of the Obligations concerning the
perfection of the DIP Liens granted hereunder or in the value of any of the DIP
Collateral. In the event that Agent is required to acquire title to an asset for
any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in Agent’s sole discretion may cause Agent to be considered an “owner or
operator” under any Environmental Laws or otherwise cause Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Agent reserves the right, instead of taking
such action, either to resign as the Agent or to arrange for the transfer of the
title or control of the asset to a court appointed receiver. As between the
Borrower and the Agent, or with respect to any matters related to this
agreement, the Borrower agrees that the Agent should not be liable to any person
for any environmental liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Agent’s actions and conduct as authorized, empowered and directed hereunder
or relating to any kind of Release or threatened Release of any Hazardous
Materials into the environment. Each Lender authorizes and directs Agent to
enter into this Agreement and the other Loan Documents to which it is a party.
Each Lender agrees that any action taken by the Agent or Requisite Lenders in
accordance with the terms of this Agreement or the other Loan Documents and the
exercise by the Agent or Requisite Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
(c)    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to Events of Default in the payment of principal, interest and fees required to
be paid to the Agent for the account of the Lenders, unless Agent shall have
received written notice from a Lender or the Borrower in accordance with the
notice requirements of Section 12.01 herein referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” Agent will notify the Lenders of its receipt of any such
notice, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

Section 11.04    Action by the Agent. The Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise in writing as directed by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases the Agent
shall be fully justified in failing or refusing to act hereunder or under any
other Loan Documents unless it shall (a) receive written instructions from the
Requisite Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Agent shall be binding on all of the Lenders. If
a Default has occurred and is continuing, then the Agent shall take such action
with respect to such Default as shall be directed by the Requisite Lenders in
the written instructions (with indemnities) described in this Section 11.04
provided that, unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the Agent be
required to take any action which, in its opinion, or the opinion of its
counsel, exposes the Agent to liability or which is contrary to this Agreement,
the Loan Documents or applicable law, including, for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Debtor Relief
Law. If a Default has occurred and is continuing, no Agent shall have any
obligation to perform any act in respect thereof. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Requisite Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Agent shall not be liable for any action taken or not
taken by it hereunder or under any other Loan Document or under any other
document or instrument referred to or


65





--------------------------------------------------------------------------------





provided for herein or therein or in connection herewith or therewith INCLUDING
ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or willful
misconduct.

Section 11.05    [Reserved].

Section 11.06    Successor Agent.
(a)    Subject to the appointment and acceptance of a successor Agent as
provided in this Section 11.06, the Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Requisite Lenders. The
Agent may be removed as the Agent at the request of the Requisite Lenders. Upon
any such notice of resignation or removal, Requisite Lenders shall have the
right, to appoint a successor Agent. If no successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Requisite Lenders shall perform all of the duties of
the Agent, as applicable, hereunder until such time, if any, as the Requisite
Lenders appoint a successor Agent as provided for above. In such case, the
Requisite Lenders shall appoint one Person to act as the Agent for purposes of
any communications with the Borrower, and until the Borrower shall have been
notified in writing of such Person and such Person’s notice address as provided
for in Section 12.01, the Borrower shall be entitled to give and receive
communications to/from the resigning Agent. Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent and the payment of the
outstanding fees and expenses of the resigning or removed Agent, that successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent and the retiring or
removed Agent shall promptly (i) transfer to such successor Agent all sums and
other items of DIP Collateral held under the Security Instruments, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under the Loan Documents, and
(ii) execute and deliver to such successor Agent such amendments to financing
statements, and take such other actions, as may be reasonably requested in
connection with the assignment to such successor Agent of the security interests
created under the Security Instruments (the reasonable out-of-pocket expenses of
which shall be borne by the Borrower), whereupon such retiring or removed Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation or any Agent’s removal hereunder as Agent, the
provisions of this Section 11.06 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent hereunder.
(b)    The Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Loan Document by or through
any one or more sub-agents appointed by the Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The Agent shall not be responsible for the
acts or omissions of its sub-agents so long as they are appointed with due care.
The exculpatory, indemnification and other provisions of Section 11.03 shall
apply to any Affiliates of the Agent and shall apply to their respective
activities in connection with the syndication of the Loans made hereby. All of
the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 12.11(a) shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent.

Section 11.07    Security Instruments.
(a)    Agent under Security Instruments; Releases. Each Lender and other Secured
Party hereby irrevocably authorizes the Agent, on behalf of and for the benefit
of the Lenders and the other Secured Parties, to be the agent for and
representative of the Lenders and the other Secured Parties with respect to the
Security Instruments and to enter into such other agreements with respect to the
DIP Collateral as it may deem necessary with the consent of the Requisite
Lenders. The Agent is expressly authorized to execute any documents or
instruments or take other actions necessary to (i) release any DIP Lien (x)
encumbering any item of DIP Collateral that is the subject of a sale or other
disposition of assets permitted hereby or (y) with respect to which release the
Requisite Lenders (or the Lenders as may be required to give such consent under
Section 12.02) have consented to, or (ii) release any Guarantor from the
guarantee pursuant to the Guaranty Agreement with respect to (x) any Person that
no longer constitutes a Subsidiary as a result of a transaction permitted hereby
or (y) which release the Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 12.02) have consented to.


66





--------------------------------------------------------------------------------





(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the DIP Collateral or to enforce any
guaranty or exercise any other remedy provided under the Loan Documents (other
than the right of set-off), it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Agent (acting at
the written direction of the Requisite Lenders), on behalf of the Lenders in
accordance with the terms hereof and all powers, rights and remedies under this
Agreement and the Security Instruments may be exercised solely by the Agent
(acting at the written direction of the Requisite Lenders), and (ii) in the
event of a foreclosure by the Agent on any of the DIP Collateral pursuant to a
public or private sale, the Agent or its nominee may be the purchaser of any or
all of such DIP Collateral at any such sale and Agent, as the Agent for and
representative of the Lenders (but not any Lender or the Lenders in its or their
respective individual capacities unless the Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the DIP
Collateral sold at any such public sale, to use and apply any of the Obligations
arising under the Loan Documents as a credit on account of the purchase price
for any collateral payable by the Agent at such sale.

Section 11.08    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Loan Party hereby agree, unless directed
otherwise by the Agent or unless the electronic mail address referred to below
has not been provided by the Agent to such Person, that it will provide to the
Agent all information, documents and other materials that it is obligated to
furnish to the Agent or to the Lenders pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) [reserved], (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Loan
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Borrower and Agent to an electronic mail address as directed by the Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Agent or the Lenders, as the case may be, in the manner specified in the
Loan Documents.
(b)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Agent or any Lender to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

Section 11.09    Agent May File Proofs of Claim. The Lenders and each Loan Party
hereby agree that after the occurrence of an Event of Default pursuant to
Section 10.01(h) or Section 10.01(i), in case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Agent shall have made any demand on any Loan Party) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, the Agent and other
agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent and other agents and their
agents and counsel and all other amounts due the Lenders, the Agent and other
agents hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, interim trustee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Agent and, in the event


67





--------------------------------------------------------------------------------





that Agent shall consent to the making of such payments directly to the Lenders,
to pay to the Agent any amount due for the compensation, expenses, disbursements
and advances of the Agent and its agents and counsel, and any other amounts due
Agent and other agents hereunder. Nothing herein contained shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding. Further,
nothing contained in this Section 11.09 shall affect or preclude the ability of
any Lender to (i) file and prove such a claim in the event that Agent has not
acted within ten (10) days prior to any applicable bar date and (ii) require an
amendment of the proof of claim to accurately reflect such Lender’s outstanding
Obligations.

ARTICLE XII    
Miscellaneous

Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing, in
English (provided, any such notice or other communication sent to the Agent must
be in the form of a document that is signed manually or by way of a digital
signature provided by DocuSign (or such other digital signature provider as
specified in writing to the Agent) and may be sent by email in legible format,
in addition to the delivery methods identified herein), and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(i)    if to the Borrower or any Loan Party, as set forth on Annex II;
(ii)    if to the Agent, as set forth on Annex II;
(iii)    if to any other Lender, as set forth on Annex II.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Agent and the applicable Lender. The Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. The Borrower and the Lenders agree to assume all risks arising
out of their use of digital signatures and electronic methods to submit
communications to the Agent, including without limitation the risk of the Agent
acting on unauthorized instructions, and the risk of interception and misuse by
third parties.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt or upon confirmed receipt of fax transmission (which confirmation
shall be made by telephone call by the sender to the Agent, confirmation by
electronic messaging shall not be deemed to be confirmation of receipt).

Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Agent, any other Agent or Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Agent, each other Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or


68





--------------------------------------------------------------------------------





any other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Agent, any other Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof nor any Loan Document nor
any provision thereof may be waived, amended or modified except in compliance
with the Orders and pursuant to an agreement or agreements in writing entered
into by the Borrower and/or the other applicable Loan Parties and the Requisite
Lenders or by the Borrower and/or the other applicable Loan Parties and the
Agent with the consent of the Requisite Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) [reserved], (iii) reduce the principal amount of any Loan or
reduce the rate or amount of interest thereon, or reduce any fees payable
hereunder, or reduce any other Obligations hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or change Section 3.01 with respect to the Equity
Conversion set forth therein or the definition thereof, or postpone or extend
the DIP Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 6.01, or Section 12.18
without the written consent of each Lender affected thereby, (vii) release all
or substantially all the value of the Guarantors (except as set forth in Section
11.07 or the Guaranty Agreement) or release all or substantially all of the
collateral (other than as provided in Section 11.10 of the Guaranty Agreement),
or subordinate or change the priority of any Lien on the collateral without the
written consent of each Lender, (viii) change any of the provisions of this
Section 12.02(b) or the definitions of “Requisite Lenders” or “Pro Rata Share”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; (ix) change Section
10.02(c) without the consent of each Person to whom an Obligation is owed; or
(x) amend, waive, or modify any provision of any Loan Document that requires the
consent of Tema or any other Lender pursuant to the terms of the RSA (including,
without limitation, Section 4.04 thereof) without obtaining the consent of Tema
or such Lender, as applicable; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agent hereunder or
under any other Loan Document without the prior written consent of the Agent.
Notwithstanding the foregoing, the Borrower and the Agent may amend this
Agreement or any other Loan Document without the consent of the Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    Subject to the Orders, the Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Agent, the Lenders and their respective
Affiliates, including the reasonable fees, charges and disbursements of Shipman
& Goodwin, LLP as counsel for the Agent, Kirkland and Ellis LLP as counsel for
EIG, McDermott Will & Emery LLP as counsel for Tema and their respective
Affiliates and to the extent necessary as determined by the Agent or Requisite
Lenders, other outside consultants and financial advisors for the Agent or EIG,
the reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental assessments and audits and surveys and
appraisals, in connection with the preparation, negotiation, execution, delivery
and administration (both before and after the execution hereof and including
advice of a counsel to each of the Agent and Requisite Lenders as to the rights
and duties of the Agent and the Lenders with respect thereto) of this Agreement
and the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by the Agent in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein and (iii) all out‑of‑pocket expenses
incurred by the Agent, any other Agent or EIG, including the fees, charges and
disbursements of any external counsel and financial advisors for the Agent, any
other Agent or the Requisite Lenders in connection with the enforcement or
protection of its rights in connection with this Agreement


69





--------------------------------------------------------------------------------





or any other Loan Document, including its rights under this Section 12.03 in
connection with the Loans made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ONE OUTSIDE COUNSEL FOR EACH
INDEMNITEE AND, IF REASONABLY NECESSARY, OF A SINGLE LOCAL COUNSEL IN EACH
APPROPRIATE JURISDICTION (WHICH MAY INCLUDE A SINGLE SPECIAL COUNSEL ACTING IN
MULTIPLE JURISDICTIONS) FOR ALL SUCH INDEMNITEES, TAKEN AS A WHOLE (AND, IN THE
CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL FOR
SUCH AFFECTED INDEMNITEE(S)), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF ANY LOAN PARTY TO
COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH
ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY LOAN PARTIES SET FORTH
IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (vi) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vii) THE OPERATIONS OF
THE BUSINESS OF ANY LOAN PARTY BY SUCH PERSONS, (viii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (ix) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY OTHER LOAN PARTY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE
ACTUAL OR ALLEGED PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE,
USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (x) THE BREACH OR NON‑COMPLIANCE BY THE BORROWER OR ANY OTHER LOAN
PARTY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OTHER LOAN
PARTY, (xi) THE PAST OWNERSHIP BY THE BORROWER OR ANY OTHER LOAN PARTY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY OTHER LOAN
PARTY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OTHER LOAN PARTY,
(xiii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY
OTHER LOAN PARTY, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE
SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER
ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY


70





--------------------------------------------------------------------------------





IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY
NEGLIGENCE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO (X) HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (2) THE MATERIAL BREACH OF SUCH
INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
(Y) RELATE TO TAXES, WHICH SHALL BE SUBJECT TO INDEMNIFICATION PURSUANT TO
SECTION 5.03, OTHER THAN TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC.
ARISING FROM ANY NON-TAX CLAIM.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent or any Agent under Section 12.03(a) or (b), each Lender
severally agrees to pay to the Agent or such Agent, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent or such Agent in its capacity as such.
(d)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) the Borrower shall not,
and shall cause each Loan Party not to, assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
(e)    Subject to the Orders, all amounts due under this Section 12.03 shall be
payable not later than ten (10) days after written demand and invoice therefor.

Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) none of the Loan Parties may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Subject to the conditions set forth in Section 12.04(b)(i), any Lender
may assign to one or more assignees (each, an “Assignee”) any Loans and all or a
portion of its rights and obligations under this Agreement with the prior
written consent of the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required if (1) an Event of
Default has occurred and is continuing or (2) at any other time, such assignment
is to an Eligible Assignee; provided further, that the Borrower shall be deemed
to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the Agent within ten (10) Business Days after
having received written notice thereof.
(i)    Assignments shall be subject to the following additional conditions:


71





--------------------------------------------------------------------------------





(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, a Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Agent) shall not
be less than $100,000 unless each of the Borrower and the Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment Agreement, together with a processing and recordation fee of $3,500
(other than in the case of an assignment from a Lender to its Affiliate or to a
Related Fund);
(D)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire; and
(E)    the assignee must not be a natural person, a Loan Party, a Defaulting
Lender or an Affiliate or Subsidiary of the Borrower (other than Tema).
(ii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment
Agreement the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.03 and Section 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iii)    The Agent, acting solely for this purpose as a non‑fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and the Register. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower and each Lender.
(iv)    Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an assignee, the Assignee’s completed Administrative
Questionnaire and, if required hereunder, applicable tax forms (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this Section 12.04(b) and any written consent to such
assignment required by this Section 12.04(b), the Agent shall accept such
Assignment Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).
(v)    [reserved].


72





--------------------------------------------------------------------------------





(vi)    Notwithstanding the foregoing, no assignment or participation shall be
made to a natural person, a Loan Party, a Defaulting Lender or an Affiliate or
Subsidiary of the Borrower (other than Tema).
(c)    (i) A Lender may at any time, without the consent of, or notice to, the
Borrower, the Agent or any other Person, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
(other than Tema) or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under the Loans owing to it and this Agreement;
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) the selling Lender shall maintain the Participant Register. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02(b) that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Treasury Regulation Section 5f.103‑1(c), proposed Treasury Regulation
1.163-5 or any applicable temporary, final or other successor regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the entitlement to a greater payment results from a Change in Law after such
Participant acquired its participation. A Participant that shall not be entitled
to the benefits of Section 5.03 unless such Participant agrees, for the benefit
of the Borrower, to comply with the requirements and limitations under Section
5.03(e) as though it were a Lender (it being understood the documentation
required under Section 5.03(e) shall be provided only to the selling Lender).
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under Loans owing to it and this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank, and this Section
12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the other Loan Parties to file a registration
statement with the SEC or to qualify the Loans under the “blue sky” laws of any
state.


73





--------------------------------------------------------------------------------






Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by RRI or
the Loan Parties herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loan, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, any
other Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations shall be revived and
continue as if such payment or proceeds had not been received and the Agent’s
and the Lenders’ Liens, security interests, rights, powers and remedies under
this Agreement and each Loan Document shall continue in full force and effect.
In such event, each Loan Document shall be automatically reinstated and the
Borrower shall, and shall cause each other Loan Party to, take such action as
may be reasonably requested by the Agent and the Lenders to effect such
reinstatement.

Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by fax or other similar electronic means (including by email of a
“pdf” signature page) shall be effective as delivery of a manually executed
counterpart of this Agreement. Delivery of an executed counterpart of a
signature page of this Agreement that is an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record
(an "Electronic Signature") transmitted by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words "execution," "signed," "signature," "delivery," and words
of like import in or relating to this Agreement shall be deemed to include
Electronic Signatures, which shall have the same legal effect, validity and
enforceability as a manually executed signature.

Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions


74





--------------------------------------------------------------------------------





hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 12.08    Right of Setoff. [Reserved.]

Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR
ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION, THE STATE DISTRICT COURTS OF NEW YORK COUNTY,
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN
DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AGREEMENT), SUCH SERVICE TO BECOME EFFECTIVE
THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY LENDER OF A LOAN TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.
(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


75





--------------------------------------------------------------------------------






Section 12.11    Confidentiality.
(a)    All information furnished from time to time (either before, on or after
the date hereof) by or on behalf of the Borrower or any other Loan Party to the
Agent or a Lender or any of their representatives or advisors (each, a
“Recipient”) (other than any such information that is available to the Agent or
a Lender on a nonconfidential basis prior to disclosure by such Loan Party) is
so furnished on a confidential basis (such information, the “Confidential
Information”) and the Recipients will maintain the confidentiality thereof in
accordance with the terms hereof; provided however, that a Recipient may
disclose such information (i) to its Affiliates, partners, prospective partners,
members and prospective members and its and their respective directors,
managers, officers, employees, attorneys, accountants, advisors, auditors,
consultants, agents or representatives with a need to know such Confidential
Information (collectively “Permitted Recipients”) (provided that such potential
assignee or transferee shall have been advised of and agree to be bound by the
provisions of this Section 12.11(a)), (ii) to any potential assignee or
transferee of any of its rights or obligations hereunder (including without
limitation, in connection with a sale of any or all of the Loans) or any of
their agents and advisors (provided that such potential assignee or transferee
shall have been advised of and agree to be bound by the provisions of this
Section 12.11(a)), (iii) if such information (x) becomes publicly available
other than as a result of a breach of this Section 12.11(a), (y) becomes
available to a Recipient or any of its Permitted Recipients on a
non-confidential basis from a source other than the Loan Parties or (z) is
independently developed by the Recipient or any of its Permitted Recipients
without the use of or reliance on such information, (iv) to enable it to enforce
or otherwise exercise any of its rights and remedies under any Loan Document,
(v) in accordance with the Orders or (vi) as consented to by the Borrower.
Notwithstanding anything to the contrary set forth in this Section 12.11(a) or
otherwise, nothing herein shall prevent a Recipient or its Permitted Recipients
from complying with any legal requirements (including, without limitation,
pursuant to any rule, regulation, stock exchange requirement, self-regulatory
body, supervisory authority, other applicable judicial or governmental order,
legal process, fiduciary or similar duties or otherwise) to disclose any
Confidential Information. In addition, the Recipient and its Permitted
Recipients may disclose Confidential Information if so requested by a
governmental, self-regulatory or supervisory authority. Each Loan Party hereby
acknowledges and agrees that, subject to the restrictions on disclosure of
Confidential Information as provided in this Section 12.11(a), the Recipient and
their respective Affiliates are in the business of making investments in and
otherwise engaging in businesses which may or may not be in competition with the
Loan Parties or otherwise related to their and their Affiliates’ respective
business and that nothing herein shall, or shall be construed to, limit the
Lenders’ or their Affiliates’ ability to make such investments or engage in such
businesses. Notwithstanding any other provision of this Section 12.11(a), the
parties (and each employee, representative, or other agent of the parties) may
disclose to any and all Persons, without limitation of any kind, the Tax
treatment and any facts that may be relevant to the Tax structure of the
transactions contemplated by this Agreement and the other Loan Documents;
provided, however, that no party (and no employee, representative, or other
agent thereof) shall disclose any other information that is not relevant to an
understanding of the Tax treatment and Tax structure of the transaction
(including the identity of any party and any information that could lead another
to determine the identity of any party), or any other information to the extent
that such disclosure could reasonably result in a violation of any applicable
securities law.
(b)    The Borrower understands and acknowledges that in the regular course of a
Lender’s business, such Lender may invest in companies that have issued
securities that are publicly traded (each, a “Public Company”). Accordingly,
Borrower covenants and agrees that before providing material non-public
information about any Public Company (other than material non-public information
in respect of RRI and its Subsidiaries) (“Public Company Information”), the
Borrower will use reasonable best efforts to provide prior written notice to the
applicable compliance personnel indicated in Schedule 12.11. The Borrower shall
not disclose Public Company Information to such Lender without written
authorization from such compliance personnel; provided that any failure to
comply with this Section 12.11(b) shall not constitute a Default or an Event of
Default hereunder.

Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved,


76





--------------------------------------------------------------------------------





charged or received by such Lender under any of the Loan Documents or agreements
or otherwise in connection with the Loans shall under no circumstances exceed
the maximum amount allowed by such applicable law, and any excess shall be
canceled automatically and if theretofore paid shall be credited by such Lender
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower); and (b) in the event that the maturity
of the Loans is accelerated by reason of an election of the Lender thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Debt (or, to the extent that the principal amount of the Debt shall have
been or would thereby be paid in full, refunded by such Lender to the Borrower).
All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to any Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13    [Reserved].

Section 12.14    No Third Party Beneficiaries. There are no third party
beneficiaries to this Agreement.

Section 12.15    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.


77





--------------------------------------------------------------------------------






Section 12.17    Conflict with Orders. In the event of any conflict or
inconsistency between the terms hereof or terms of any Loan Document, on the one
hand, and the terms of the Orders, on the other, the terms of the Orders
(including with respect to lien subordination, payment subordination, equity
conversion, standstill and other enforcement limitations and turnover provisions
in paragraph 6(f), 6(g), 6(h) and 17) shall control.

Section 12.18    Releases.
(a)    Release Upon Payment in Full. Upon the complete payment or other
satisfaction of the Obligations (other than (A) indemnity obligations not yet
due and payable of which the Borrower has not received a notice of potential
claim) in accordance with the terms hereof and the Orders, the Agent, at the
written request and expense of the Borrower, will promptly release, reassign and
transfer the DIP Collateral to the Loan Parties.
(b)    Further Assurances. If any of the DIP Collateral shall be sold,
transferred or otherwise disposed of by any Loan Party in a transaction
permitted by the Loan Documents, then the Agent, at the request and sole expense
of the applicable Loan Party, shall promptly execute and deliver to such Loan
Party all releases or other documents reasonably necessary or desirable for the
release of the Liens created by the applicable Security Instrument on such DIP
Collateral. At the request and sole expense of the Borrower, a Loan Party shall
be released from its obligations under the Loan Documents in the event that all
the capital stock or other Equity Interests of such Loan Party shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Loan
Documents; provided that the Borrower shall have delivered to the Agent, at
least five Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Loan Party and the terms of the
sale or other disposition in reasonable detail, including the price thereof and
any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents.

Section 12.19    Disclosure. Each Loan Party and each Lender hereby acknowledge
and agree that the Agent and/or its Affiliates and their respective Related
Funds from time to time may hold investments in, and make loans to, or have
other relationships with any of the Loan Parties and their respective
Affiliates, including the ownership, purchase and sale of Equity Interest in any
Loan Party and their respective Affiliates and each Lender hereby expressly
consents to such relationships.

Section 12.20    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Agent and the Lenders, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by control or
possession. Should any Lender obtain control or possession of any such DIP
Collateral, such Lender shall notify the Agent thereof, and, in the case of
possession, promptly upon Agent’s request therefor shall deliver such DIP
Collateral to the Agent or otherwise deal with such DIP Collateral in accordance
with the Agent’s instructions.

Section 12.21    [Reserved].

Section 12.22    [Reserved].

Section 12.23    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write‑Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail‑In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


78





--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write‑Down and Conversion Powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN NEXT PAGE]




79





--------------------------------------------------------------------------------






The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
Borrower:
 
 
 
 
 
ROSEHILL OPERATING COMPANY, LLC
 
 
 
 
 
 
By:
 
 
 
 
R. Craig Owen
 
 
 
Chief Financial Officer

RRI:
 
 
 
 
 
ROSEHILL RESOURCES INC.
 
 
 
 
 
 
By:
 
 
 
 
R. Craig Owen
 
 
 
Chief Financial Officer

AGENT:
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

LENDER:
 
 
 
 
 
 
 
 
as Lender
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






